PD-1636-14
                                                                COURT OF CRIMINAL APPEALS
                                                                                 AUSTIN, TEXAS
                                                             Transmitted 1/21/2015 12:12:41 PM
                                                                Accepted 1/22/2015 4:04:00 PM
                                                                                  ABEL ACOSTA
                             No. PD-1636-14                                               CLERK



                In the Court of
           Criminal Appeals of Texas
                            WALTER DEMOND,
                                               Petitioner,
                                     v.
                           THE STATE OF TEXAS,
                                            Respondent.


                 Petition in Cause No. CR-1016 from the
         County Court at Blanco County, 424th Judicial District and
                  Cause No. 03-11-00553-CR from the
          Texas Court of Appeals for the Third District, at Austin


                   PETITION FOR DISCRETIONARY REVIEW


                                 James C. Ho
                                 State Bar No. 24052766
                                 Kyle Hawkins
                                 Motion for Admission Pro Hac Vice Pending
January 22, 2015                 Prerak Shah
                                 State Bar No. 24075053
                                 GIBSON, DUNN & CRUTCHER LLP
                                 2100 McKinney Avenue, Suite 1100
                                 Dallas, TX 75201-6912
                                 Tel.: (214) 698-3264
                                 Fax: (214) 571-2917
                                 jho@gibsondunn.com

                                 COUNSEL FOR PETITIONER



                        Oral Argument Requested
TO THE HONORABLE COURT OF CRIMINAL APPEALS OF TEXAS:

      Petitioner Walter Demond respectfully petitions the Court to review and

reverse the Court of Appeals for the Third District’s judgment affirming his

convictions for misapplication of fiduciary property and money laundering.

                  IDENTITY OF JUDGE, PARTIES, AND COUNSEL

A.    Trial Court

      This case was heard in the District Court of Blanco County, 424th Judicial

District, No. CR-1016, before the Honorable Daniel H. Mills.

B.    Parties to the Judgment

      The appellant is Walter Demond, an individual. The appellee is the State of

Texas.

C.    Names and Addresses of Trial Counsel

For Walter Demond:                            For the State of Texas:
E.G. (Gerry) Morris                           Harry White
LAW OFFICE OF E. G. MORRIS                    Deputy Attorney General
608 West 12th Street, Suite B                 OFFICE OF THE ATTORNEY GENERAL
Austin, Texas 78701                           P.O. Box 12548, Capitol Station
Tel.: (512) 478-0758                          Austin, Texas 78711-2548
egm@egmlaw.com                                Tel.: (512) 463-2529

Warren L. “Rip” Collins                       Tom Cloudt
MINTON, BURTON,                               Deputy Attorney General
BASSETT AND COLLINS                           OFFICE OF THE ATTORNEY GENERAL
1100 Guadalupe St.                            P.O. Box 12548, Capitol Station
Austin, Texas 78701                           Austin, Texas 78711-2548
Tel.: (512) 476-4873                          Tel.: (512) 463-2170
rcollins@mbfc.com

                                         ii
D.    Names and Addresses of Appellate Counsel

For Walter Demond:               For the State of Texas:
James C. Ho                      Jessica M. Manojlovich
GIBSON, DUNN & CRUTCHER LLP      Assistant Attorney General
2100 McKinney Avenue             Postconviction Litigation Division
Suite 1100                       OFFICE OF THE ATTORNEY GENERAL
Dallas, Texas 75201-6912         P.O. Box 12548, Capitol Station
Tel.: (214) 698-3264             Austin, Texas 78711-2548
jho@gibsondunn.com               Tel.: (512) 936-1400
                                 jessica.manojlovich@texasattorneygeneral.gov
Daniel L. Geyser
MCKOOL SMITH                     Dustin Howell
300 Crescent Court, Suite 1500   Assistant Solicitor General
Dallas, Texas 75201              Office of the Attorney General
Tel.: (214) 978-4014             P.O. Box 12548 (MC 059)
dgeyser@mckoolsmith.com          Austin, Texas 78711-2548
                                 dustin.howell@texasattorneygeneral.gov
E.G. (Gerry) Morris
LAW OFFICE OF E.G. MORRIS
608 West 12th Street, Suite B
Austin, Texas 78701
Tel.: (512) 478-0758
egm@egmlaw.com

Warren L. “Rip” Collins
MINTON, BURTON,
BASSETT AND COLLINS
1100 Guadalupe St.
Austin, Texas 78701
Tel.: (512) 476-4873
rcollins@mbfc.com




                                     iii
                                             TABLE OF CONTENTS
                                                                                                                      Page

IDENTITY OF JUDGE, PARTIES, AND COUNSEL ............................................................ ii

TABLE OF CONTENTS ................................................................................................ iv

INDEX OF AUTHORITIES...............................................................................................v

STATEMENT REGARDING ORAL ARGUMENT ........................................................... viii

STATEMENT OF THE CASE ....................................................................................... viii

STATEMENT OF PROCEDURAL HISTORY ......................................................................x

QUESTIONS PRESENTED FOR REVIEW ........................................................................ xi

ARGUMENT .................................................................................................................1

I.       A corporate executive does not commit the crime of
         misapplication when he acts in accordance with explicit
         authority from his employer. ........................................................................... 3

         A.       The misapplication statute’s plain text precludes liability
                  when the principal has authorized the fiduciary’s actions. ...................3

         B.       The decision below criminalizes ordinary business
                  practices better redressed in the civil arena.........................................11

II.      An outside attorney may not be convicted for a corporate
         executive’s misapplication of fiduciary funds under the law of
         parties when the attorney facilitates a transaction he believes to
         be lawful. ....................................................................................................... 12

         A.       Binding law-of-parties doctrine requires proof beyond a
                  reasonable doubt that the secondary actor knows he is
                  facilitating a crime. ..............................................................................13

         B.       The decision below will fundamentally alter the attorney-
                  client relationship in Texas. ................................................................16

PRAYER FOR RELIEF ..................................................................................................19

                                                             iv
                                           INDEX OF AUTHORITIES
Cases

Amaya v. State,
  733 S.W.2d 168 (Tex. Crim. App. 1986)...................................................... 13, 15

Berry v. State,
  424 S.W.3d 579 (Tex. Crim. App. 2014).............................................. 3, 4, 11, 12

Boykin v. State,
  818 S.W.2d 782 (Tex. Crim. App. 1991)...............................................................3

Bynum v. State,
  767 S.W.2d 769 (Tex. Crim. App. 1989)...............................................................4

Cates v. Sparkman,
  11 S.W. 846 (Tex. 1889) ........................................................................................9

Conrick v. Houston Civic Opera Ass’n,
  99 S.W.2d 382 (Tex. Civ. App.—Amarillo 1936, no writ) ...................................9

Demond v. State,
  — S.W.3d —, 2014 WL 661251013 (Tex. App.—Austin, Nov. 21, 2014,
  pet. filed) ...................................................................................................... passim

Edwards v. State,
  956 S.W.2d 687 (Tex. App.—Texarkana 1997, no pet.) .....................................16

Ex parte Valdez,
  401 S.W.3d 651 (Tex. Crim. App. 2013)...............................................................3

Gearhart Indus., Inc. v. Smith Int’l, Inc.,
  741 F.2d 707 (5th Cir. 1984)..................................................................................9

Hall v. Pedernales Elec. Coop., Inc.,
  278 S.W.3d 536 (Tex. App.—Austin 2009, no pet.) ...........................................11

In re C.H.C.,
   290 S.W.3d 929 (Tex. App.—Dallas 2009, no pet.)..............................................9




                                                            v
                                    INDEX OF AUTHORITIES (CONT.)
                                                                                                            Page(s)

Kesaria v. State,
  189 S.W.3d 279 (Tex. Crim. App. 2006)............................................................. xi

Miller v. A. & N. R. R.R.,
  476 S.W.2d 389 (Tex. Civ. App.—Beaumont 1972, writ ref’d n.r.e.) ..................4

Miller v. Am. Tel. & Tel. Co.,
  507 F.2d 759 (3d Cir. 1974)...................................................................................9

Richardson v. State,
  879 S.W.2d 874 (Tex. Crim. App. 1993).............................................................12

Ritchie v. Rupe,
  443 S.W.3d 856 (Tex. 2014) ................................................................................11

Rourke v. Garza,
  530 S.W.2d 794 (Tex. 1975) ..................................................................................4

Schoellkopf v. Bryan,
  284 S.W. 339 (Tex. Civ. App.—San Antonio 1926, writ ref’d) .........................10

Tiemeyer v. Quality Publ’g, Inc.,
  144 F. Supp. 2d 727 (S.D. Tex. 2001) .................................................................10

United States v. D’Amato,
  39 F.3d 1249 (2d Cir. 1994) ............................................................................ 9, 15

United States v. Harriss,
  347 U.S. 612 (1954) .............................................................................................15

Constitutional Provisions

Tex. Const. Art. I, § 19 ............................................................................................15

U.S. Const. Amend. V..............................................................................................15

U.S. Const. Amend. XIV .........................................................................................15




                                                          vi
                                   INDEX OF AUTHORITIES (CONT.)
                                                                                                        Page(s)

Statutes

Tex. Code Crim. Proc. art. 42.12, § 12(a)................................................................ xi

Tex. Penal Code § 32.45 ................................................................. 3, 6, 7, 11, 12, 18

Tex. Penal Code § 32.45(a)(2) ...................................................................................4

Tex. Penal Code § 32.45(b) .......................................................................................4

Tex. Penal Code § 7.02 ..................................................................................... 13, 18




                                                       vii
                    STATEMENT REGARDING ORAL ARGUMENT

      Petitioner Walter Demond respectfully submits that this case merits oral

argument. In adopting the State’s novel reading of the crime of misapplication of

fiduciary funds, the decision below dramatically expands criminal liability for

everyday corporate conduct. It declares, for the first time in Texas, that any

corporate executive who authorizes consulting and legal expenses will be guilty of

a felony if a jury, reviewing on hindsight, feels he acted unwisely. Even worse, an

outside lawyer who advises that executive also faces felony liability under the

lower court’s expansive reading of the law of parties, even if the lawyer does not

suspect that the executive’s conduct was unlawful. Petitioner respectfully suggests

that oral argument would assist the Court’s resolution of these issues.

                             STATEMENT OF THE CASE

      For three decades, Walter Demond, a partner and head of the energy practice

at the Austin law firm Clark, Thomas & Winters, PC, advised the Pedernales

Electric Cooperative (“PEC”), a member-owned utility that provides electrical

service to twenty-four counties in central Texas. Throughout that time, Demond

worked at the direction of PEC’s general manager, Bennie Fuelberg. Although all

parties agree that Fuelberg had unfettered discretion as general manager to hire

outside consultants and lawyers, the State in this case brought criminal charges

against Fuelberg after it learned that he had hired his brother to consult on



                                         viii
legislative matters, and the son of a PEC board member to provide legal advice

under a retainer agreement. The State claimed these engagements were illegal

because Fuelberg concealed them from some PEC employees, and because PEC

did not receive sufficient value in exchange for the roughly $200,000 it allegedly

overpaid these individuals over 11 years. In addition, the State charged Demond

with first-degree misapplication of fiduciary property, first-degree theft, and

second-degree money laundering, for acting on Fuelberg’s instructions regarding

these transactions.

      At trial, Demond presented uncontroverted evidence that Fuelberg was

authorized to hire whomever he wanted. He also presented undisputed testimony

that he never suspected that Fuelberg’s actions were criminal. The district court

denied Demond’s motion for a directed verdict and sent the matter to a jury, which

returned a guilty verdict of second-degree misapplication, assessing a $10,000 fine

and a suspended 10-year sentence; first-degree theft, assessing a $10,000 fine and a

suspended 10-year sentence; and second-degree money laundering, assessing a

$10,000 fine and a 10-year suspended sentence. The district court ordered

restitution of $212,000 and imposed a 500-day jail sentence as a condition of

community supervision. The court denied a motion for a new trial.

      On appeal, the Third Court reversed Demond’s theft conviction, but

affirmed his convictions for misapplication and money laundering.



                                          ix
                     STATEMENT OF PROCEDURAL HISTORY

      The Third Court issued its opinion on November 21, 2014. Neither Demond

nor the State sought rehearing in that court. Demond v. State, — S.W.3d —,

2014 WL 6612510 (Tex. App.—Austin, Nov. 21, 2014, pet. filed).

      On December 15, 2014, Demond sought a 30-day extension of the deadline

for filing this Petition. This Court granted that request on December 17, 2014.




                                         x
                       QUESTIONS PRESENTED FOR REVIEW

     1.      Can a corporate executive permissibly be convicted of the crime of
misapplication of fiduciary funds when he acts with explicit authority from his
employer?

       2.     Can an attorney permissibly be convicted for a corporate executive’s
misapplication of fiduciary funds under the law of parties for following his client’s
instructions regarding a transaction he believes to be lawful?

       3.    Unbriefed Issue. The State convicted Demond of misapplying
property that Fuelberg held pursuant to Fuelberg’s agreement with PEC, even
though the State had actually indicted Demond for allegedly misapplying property
that Demond held pursuant to Demond’s own agreement with PEC. The State also
convicted Demond of money laundering based on the theory that the crime of
misapplication occurred when the funds at issue were transferred to his law firm,
even though the indictment actually alleged that the misapplication occurred when
the funds were transferred to the outside consultants. Did the court below err in
determining that these variances between the allegations in the indictment and the
prosecutor’s actual case at trial were not material?

        4.    Unbriefed Issue. Did the court below err in holding that Petitioner’s
trial judge was not disqualified, and need not recuse, despite his personal and
financial interest in the case, as set forth more fully in the Petition for
Discretionary Review in No. PD-1537-14, Fuelberg v. State (filed January 12,
2015)?

       5.     Unbriefed Issue. This Court, in Kesaria v. State, 189 S.W.3d 279
(Tex. Crim. App. 2006), construed Texas Code of Criminal Procedure, art. 42.12,
§ 12(a), to permit consecutive jail terms as a condition of community supervision,
but reached that conclusion without the benefit of full briefing as to the proper
construction of that statute. Does § 12(a) permit a jail sentence of 180 days per
felony case, as the plain statutory language suggests, or per felony count, as the
court below held in reliance on Kesaria?




                                         xi
                                       ARGUMENT

         The ruling below announces not one, but two dangerous precedents that

should trouble businesses and lawyers across the State of Texas—as well as this

Court.

         First, this prosecution violates a rudimentary principle of criminal law: It is

not a crime to use property with the owner’s consent. In this case, a corporate

CEO (Bennie Fuelberg) spent corporate funds on external legal and consulting

expenses, with the assistance of his outside counsel (Walter Demond)—and with

his corporation’s consent. As the Third Court itself said, “[t]he undisputed

evidence admitted at trial established that Fuelberg had broad authority to hire both

PEC employees and outside consultants,” “the evidence established that Fuelberg

was not required to inform the PEC board or seek its approval before hiring outside

consultants—including [the consultants at issue here],” and “none of the directors

testified that the board would have stepped in and blocked these payments.” See

Demond v. State, — S.W.3d —, 2014 WL 6612510, at *6, *13 (Tex. App.—

Austin, Nov. 21, 2014, pet. filed).

         And yet the Third Court allowed Fuelberg and Demond to be prosecuted for

misapplication, holding that the jury could have concluded that Fuelberg spent

more than he should have—$5,000 per month, rather than $4,000. But the notion

that a CEO and an outside attorney can be prosecuted because the government



                                             1
disagrees on the pricing of legal and consulting services is absurd—and a troubling

criminalization of everyday business activities. Fuelberg’s conviction should have

been reversed on this ground alone—and Demond’s along with it.

      But the case against Demond is doubly wrong. It is bedrock criminal law

that an attorney cannot be convicted for facilitating a crime, unless the attorney

knew he was facilitating a crime. Here, there was no evidence that Demond had

any reason to doubt that Fuelberg, his client contact, had authority to spend the

funds in question—and yet the Third Court still found Demond responsible for

Fuelberg’s alleged crimes, because Demond followed Fuelberg’s instructions on

how to bill for these expenses.

      That cannot be right—and the consequences of the Third Court’s ruling

should worry every attorney in Texas. If the Third Court is right, then from now

on, outside counsel can no longer rely on the mere approval of a CEO or general

counsel to bill the company for particular expenses in a particular manner. Instead,

the lawyer may need to confirm every billing practice with the company’s board of

directors—or perhaps the company’s shareholders—or perhaps even state

prosecutors. If he does not, he might go to jail when a prosecutor and jury decide

that the legal bill was too high. That too is absurd.

      The Third Court’s opinion cannot be right. It conflicts with decisions of

other courts of appeal and of this Court; it decides important questions of state law



                                          2
that should be settled by this Court; and it misconstrues two statutes. Pursuant to

Texas Rule of Appellate Procedure 66.3, this Court should grant this Petition for

Discretionary Review, reverse the judgment below, and order a judgment of

acquittal as to all counts.

I.     A corporate executive does not commit the crime of misapplication
       when he acts in accordance with explicit authority from his employer.
       As a matter of statutory text and precedent—not to mention common

sense—a corporate executive does not commit the crime of misapplication when

he spends his company’s funds with the company’s permission, simply because a

prosecutor later decides that he spent too much on legal or consulting services.

And it follows a fortiori that if an executive has committed no crime, then his

outside lawyer could not have facilitated a crime.

       A.     The misapplication statute’s plain text precludes liability when
              the principal has authorized the fiduciary’s actions.
       The Third Court’s decision runs afoul of the misapplication statute’s plain

text, Texas Penal Code § 32.45, which this Court has declared must be interpreted

“in light of its plain meaning.” Berry v. State, 424 S.W.3d 579, 580 (Tex. Crim.

App. 2014) (reversing conviction for second-degree misapplication of fiduciary

funds due to insufficiency of evidence); see also Ex parte Valdez, 401 S.W.3d 651,

655 (Tex. Crim. App. 2013); Boykin v. State, 818 S.W.2d 782, 785 (Tex. Crim.

App. 1991) (“literal text” and its “fair, objective meaning” prevail).



                                          3
      Under the statute, a person “commits an offense if he intentionally,

knowingly, or recklessly misapplies property he holds as a fiduciary.” Tex. Penal

Code § 32.45(b); Berry, 424 S.W.3d at 582-83. To “misapply” means to “deal

with property contrary to an agreement under which the fiduciary holds the

property.” Tex. Penal Code § 32.45(a)(2). That provision “is quite clear in the

conduct it proscribes,” namely, handling the property “in contravention of an

established duty[.]” Bynum v. State, 767 S.W.2d 769, 775 (Tex. Crim. App. 1989).

      Of course, no one disputes that any CEO has the inherent authority to act for

his corporation. Cf. Rourke v. Garza, 530 S.W.2d 794, 803-04 (Tex. 1975).

Settled law provides that once a company delegates broad powers to its CEO, the

CEO has the absolute right to exercise that power in his discretion. E.g., Miller v.

A. & N. R. R.R., 476 S.W.2d 389, 394 (Tex. Civ. App.—Beaumont 1972, writ ref’d

n.r.e.). And the uncontroverted record in this case, as summarized by the Third

Court, confirms that those general principles governed PEC: The “undisputed

evidence admitted at trial established that Fuelberg had broad authority to hire both

PEC employees and outside consultants.” Demond, 2014 WL 6612510, at *6.

And there was “no evidence to indicate that any other PEC bylaw limited

Fuelberg’s authority to hire outside consultants.” Id. Indeed, four out of PEC’s

seven voting directors—in effect, Fuelberg’s superiors—testified at trial that




                                          4
Fuelberg had unlimited authority to commit PEC funds to outside consultants and

lawyers. See 10.RR.199-200; 12.RR.8-10; 13.RR.35-37; 13.RR.189-191.

        Against that backdrop, the two engagements at issue in this prosecution were

proper and unremarkable. First, Fuelberg hired his brother, Curtis Fuelberg, to

provide outside legislative services during a time when “the Texas Legislature was

in the process of deregulating electric utilities, which could have significantly

impacted all utility cooperatives.”1 Id. at *8. Second, Fuelberg placed William

Price, an attorney and the son of a PEC board member, on a legal retainer to

provide advice as needed in connection with legal matters in the Lampasas, Texas,

area.

        The State apparently believed Fuelberg erred in hiring a board member’s son

and his own brother. But the Third Court rejected that notion, acknowledging that

both engagements were permissible because even though “PEC generally

discouraged hiring close relatives, the evidence established that Fuelberg was not

required to inform the PEC board or seek its approval before hiring outside

consultants—including Curtis and Price.” Id. at *6. The court recognized that

PEC’s general policy discouraging nepotism did not cover the Curtis and Price

engagements because “it is undisputed that Curtis and Price were outside



        1
            This Petition refers to Curtis by his first name to avoid confusion.


                                                   5
consultants rather than PEC employees, and as such their salaries were not covered

by the Nepotism Policy.” Id.

       The Third Court further recognized there was “no direct testimony to [the]

effect” that “the PEC would have potentially reined in or revoked Fuelberg’s

authority to hire outside consultants had the PEC known that its funds were being

paid to Curtis and Price.” Id. at *12. Indeed, “none of the [PEC] directors testified

that the board would have stepped in and blocked these payments. . . . [N]one of

the directors testified that had they known that Curtis and Price were being paid

through Clark Thomas, they would have recommended that the PEC’s nepotism

policy be modified to cover outside consultants. . . . [N]o witness testified that had

either the PEC’s accounting department or board of directors known about these

payments, they would have considered terminating Fuelberg’s employment or

reining in his authority.” Id. at *13.2 Moreover, none of the evidence at trial

suggested that Fuelberg “induced the PEC to make payments it otherwise would

not have made.” Id. at *14.

       That background should have entitled Demond to a judgment of acquittal.

But the Third Court dramatically erred, misreading § 32.45 in two important ways

       2
          Four of PEC’s seven voting directors—a clear majority—testified that Fuelberg had
authority to hire Curtis and Price. See See 10.RR.199-200; 12.RR.8-10; 13.RR.35-37;
13.RR.189-191 (testimony of O.C. Harmon, Edwin Smith, Vi Cloud, and R.B. Felps). A fifth
gave conflicting testimony, and the other two did not testify. The Third Court mistakenly
suggested that only three of the voting directors testified at Demond’s trial. 2014 WL 6612510,
at *13.


                                               6
that severely distort Texas law. First, it held improperly that Fuelberg’s efforts to

disguise the Curtis and Price engagements from the payroll department constituted

“damning evidence” that “Fuelberg did not have the authority to make these

payments to Curtis and Price.” Id. at *7, *9. In other words, the Third Court

concluded that when a fiduciary’s course of conduct suggests that he might not be

authorized to undertake a particular transaction, his behavior can defeat his actual

authority. That proposition runs contrary to § 32.45’s text, which speaks only to

whether a fiduciary acts contrary to the agreement under which he holds the assets.

Under § 32.45, it does not matter whether Fuelberg attempted to disguise the Curtis

and Price engagements from PEC’s accounting department staff. All that matters

is whether he was actually authorized to engage Curtis and Price, and everyone

agrees that he was. The Third Court’s reliance on Fuelberg’s subsequent conduct

was therefore misplaced.3

       Second, the Third Court held that an authorized expenditure may become

unauthorized if a jury, with hindsight, determines that it was ill-advised or

wasteful. Specifically, the court declared that these expenditures violated

Fuelberg’s duty, under his employment agreement, to “perform all of his duties


       3
          In any event, the Third Court misread the trial evidence. The evidence showed that
Fuelberg sought to obscure the Curtis and Price engagements from the payroll department to
prevent a “morale issue.” Demond, 2014 WL 6612510, at *13. Some employees, he feared,
“might complain that Fuelberg was allowed to hire his relatives while other employees were
not.” Id.


                                               7
properly and faithfully in the best interest of the PEC.” 2014 WL 6612510, at *7.

But there is no “best interest of the company” rule anywhere in either the text of

the criminal misapplication statute, or in any other authority. Moreover, it is

frightening to imagine empowering jurors to convict an executive, simply because

they disagree (with the benefit of hindsight) on whether certain actions were or

were not in the best interest of his company. In other words, it transforms

boilerplate language in an employment contract into the basis of a felony

conviction at the hands of twelve jurors.

      The flaws inherent in that approach are manifold. To begin with, the

decision below hinges criminal liability on a jury’s second-guessing of a CEO’s

commercial assessment of the value of intangible goods, such as services. But, as

even the Third Court conceded, the “value of professional services may be more

open to interpretation than the value of tangible goods whose fair-market price is

often readily identifiable.” Id. at *8. That proposition “is even more true for

lobbying services or legal work because an individual lobbyist or lawyer may be

particularly valuable depending on his or her abilities, experience, and

relationships with relevant legislators or judges, factors that may be difficult for a

jury to evaluate.” Id. There was ample evidence as to the qualifications, talent,

and relationships Curtis brought to PEC. And, as to the retainer paid to Price,

“there was testimony that having a lawyer on retainer has value regardless of



                                            8
whether the lawyer ultimately performs any work.” Id. Indeed, evidence at trial

showed that Price was an able lawyer qualified to work in the Lampasas area and

that he would forgo other engagements adverse to PEC’s interests. See In re

C.H.C., 290 S.W.3d 929, 932 (Tex. App.—Dallas 2009, no pet.) (retainer

agreement is earned the moment it is received because lawyer will lose other

employment due to the representation).

      Moreover, it was not feasible at the time the engagements were made for

Fuelberg to have know what Curtis would ultimately be worth to PEC, or to

foresee which projects would materialize for Price in the Lampasas region. Of

course, that is doubly so as to Demond, an outside adviser.

      The Third Court should have avoided these errors by applying the same

business judgment rule that shields corporate executives from liability for unwise

decisions in innumerable contexts. That rule reflects “the unanimous decision of

American courts to eschew intervention in corporate decision-making.” See Miller

v. Am. Tel. & Tel. Co., 507 F.2d 759, 762 (3d Cir. 1974); see also Gearhart Indus.,

Inc. v. Smith Int’l, Inc., 741 F.2d 707, 721 (5th Cir. 1984); Cates v. Sparkman,

11 S.W. 846, 849 (Tex. 1889). Not only does the business judgment rule routinely

shield executives from civil liability for poor decisions, e.g., Conrick v. Houston

Civic Opera Ass’n, 99 S.W.2d 382, 385 (Tex. Civ. App.—Amarillo 1936, no writ),

but it applies in the criminal context as well. See, e.g., United States v. D’Amato,



                                          9
39 F.3d 1249, 1258 (2d Cir. 1994) (relying on a business judgment rule to reverse

the wire fraud conviction of lobbyist Armand D’Amato, who allegedly altered his

bills for lobbying work to conceal his familial relationship with former U.S.

Senator Alfonse D’Amato).

      The business judgment rule would eliminate the hazards that come with

putting jurors into the CEO office to make business decisions. Juries are well

equipped to resolve issues of witness credibility, but courts have long held that

other matters, including whether an executive exercised sound business judgment,

are not suited to resolution by twelve lay persons. See Tiemeyer v. Quality Publ’g,

Inc., 144 F. Supp. 2d 727, 736 (S.D. Tex. 2001) (“[I]t is well established that the

function of the courts and juries is not to impose their judgments on the business

decisions of employers.”). Texas courts recognize that the authority to make

complex business decisions was delegated by the board to a highly trained

executive, and not to a jury. See Schoellkopf v. Bryan, 284 S.W. 339, 343 (Tex.

Civ. App.—San Antonio 1926, writ ref’d) (when a contract delegated all matters of

business judgment to one person, that person alone had the authority to make

business decisions; the delegation was not to “[the other party to the contract], nor

to arbitrators, nor to juries”). A jury simply is not qualified to usurp Fuelberg’s

role as the architect of PEC’s business plan.




                                          10
       The record shows that the Curtis and Price engagements were made for

defensible business reasons, and that PEC received value from both. A jury cannot

permissibly step into the corporate boardroom post-hoc and decide otherwise.

       B.      The decision below criminalizes ordinary business practices better
               redressed in the civil arena.
       The Court of Appeals’ misreading of § 32.45 carries severe consequences

for the Texas business community. As discussed, the Third Court has expanded

the crime of misapplication in a way that allows juries to second-guess—with

criminal consequences at stake—every unwise decision a corporate officer makes.

PEC had many appropriate tools to remedy Fuelberg’s questionable business

decisions, including censure, termination, or even a civil lawsuit.4 See Ritchie v.

Rupe, 443 S.W.3d 856, 882 (Tex. 2014) (“[V]arious common-law causes of action

already exist to address misconduct by corporate directors and officers.”).

Criminal prosecution should not be a viable option for everyday decisions that do

not produce the hoped-for return on investment.

                                        *       *      *

       Just a few months ago, this Court reaffirmed the importance of correctly

interpreting § 32.45. In Berry v. State, 424 S.W.3d 579 (Tex. Crim. App. 2014),

this Court reversed a conviction arising under § 32.45 due to insufficient evidence
       4
          Indeed, Fuelberg’s actions spawned civil litigation. In Hall v. Pedernales Elec. Coop.,
Inc., 278 S.W.3d 536 (Tex. App.—Austin 2009, no pet.), PEC settled a variety of claims of
mismanagement by a host of directors and officers. Demond was not named a defendant.


                                               11
that the defendant in that case acted as a “fiduciary.” Id. at 585-86. The Third

Court’s decision below presents a similarly consequential misreading of Texas law,

and this Court’s intervention is necessary. Correctly applying § 32.45, Fuelberg

never committed the crime of misapplication because he was authorized to make

the expenditures at issue in this case. Of course, without a primary actor, it follows

a fortiori that Demond cannot be criminally liable for the crime of misapplication

under the law of parties.5 See Richardson v. State, 879 S.W.2d 874, 882 (Tex.

Crim. App. 1993) (en banc). The Court should grant this Petition, reverse

Demond’s convictions, and enter a judgment of acquittal as to all counts.

II.    An outside attorney may not be convicted for a corporate executive’s
       misapplication of fiduciary funds under the law of parties when the
       attorney facilitates a transaction he believes to be lawful.
       Fuelberg committed no crime, but the prosecution of Demond is doubly

flawed, because separate and apart from Fuelberg’s innocence, Demond cannot be

guilty under the Texas law of parties unless he knew he was facilitating a crime.

The Third Court’s holding to the contrary contravenes this Court’s binding

precedents and, if allowed to stand, will fundamentally alter the attorney-client

relationship in Texas.


       5
          On January 12, 2015, Fuelberg filed a Petition for Discretionary Review in this Court,
No. PD-1537-14. Because Demond’s conviction under the law of parties cannot stand without
Fuelberg’s predicate offense, any relief this Court grants Fuelberg necessarily undermines the
validity of Demond’s conviction, and would necessitate at minimum vacatur of the Third Court’s
decision below.


                                              12
      A.     Binding law-of-parties doctrine requires proof beyond a
             reasonable doubt that the secondary actor knows he is facilitating
             a crime.
      The Third Court misconstrued the governing standard under the law of

parties. The State must prove that Demond acted with intent to assist a crime—not

just the intent to assist a transaction that, unbenownst to the defendant, is later

determined to be a crime. See Tex. Penal Code § 7.02. This Court declared in

Amaya v. State, 733 S.W.2d 168, 174 (Tex. Crim. App. 1986) (en banc), that to be

liable of the crime of misapplication under the law of parties, the State must prove

beyond a reasonable doubt that the defendant knew he was assisting a crime:

      [W]e cannot hold [agents] accountable as parties without some
      indication that they knew they were assisting in the commission of an
      offense. Otherwise, criminal complicity would extend to all those
      who perform acts that happen to assist in a criminal undertaking, even
      though there was no knowledge that a crime was being assisted. We
      require a higher level of complicity from those we denote parties than
      those we denote primary actors, because the former are performing
      acts that are not illegal in and of themselves; the acts only attract
      criminal liability because of the result they are directed to, the
      commission of a crime.

Id. (emphasis in original). That standard controls this case.

      The State presented evidence that Demond was told to conceal the Curtis

and Price engagements through opaque billing procedures, but it could not and did

not show that Demond knew Fuelberg’s actions were criminal. For his part,

Demond presented evidence “that he believed Fuelberg had the authority to hire

outside consultants of his choosing, that Fuelberg told him the PEC board was


                                           13
aware of these hires, and that Curtis and Price provided real value to the PEC.”

Demond, 2014 WL 6612510, at *2. With no evidence that Demond intended to

facilitate a crime, and ample evidence that Demond was simply following the

ostensibly proper billing instructions of PEC’s highest executive, the Third Court

should have granted Demond a judgment of acquittal.

      What is more, if Demond had read every one of PEC’s governing

documents, they only would have confirmed his belief that Fuelberg had the

authority to hire and fire anyone he wanted. Moreover, no document forbade the

retention of outside consultants and lobbyists regardless of their familial relations

to existing directors and officers. In short, nothing in PEC’s governing documents

would have put Demond on notice that he was facilitating a crime.

      According to the theory below, the only document that could have put

Demond on notice of criminal activity was Fuelberg’s employment contract, which

called for Fuelberg to act in PEC’s best interests. It follows, then, that since

Fuelberg’s actions became criminal only because they contravened his

employment agreement, Demond could have known he was facilitating a crime

only if he was aware of the requirements of that specific agreement and knew at

the time the engagements were made that hiring Curtis and Price contravened that

agreement. All Demond knew, however, was that Fuelberg had authority to act,

and that Fuelberg had assured him that the Curtis and Price engagements were in



                                          14
PEC’s best interests. With no evidence to the contrary, those facts should have

entitled Demond to a judgment of acquittal under the law set out in Amaya.

Indeed, it is well accepted that when an outside agent such as a lawyer contracts

“to provide ordinary business or professional services to the corporation,” the

lawyer “may rely upon instructions from a corporate agent” as to “appropriate

billing practices.” United States v. D’Amato, 39 F.3d 1249, 1258 (2d Cir. 1994).

      Rather than apply the proper standard of law, the Third Court held Demond

liable because a jury, reviewing the Curtis and Price engagements post-hoc and

with hindsight vision, heard evidence that PEC did not receive adequate value from

the Curtis and Price engagements. For the reasons explained in part I.A, supra, it

was improper to find Fuelberg liable under that standard, but doubly impermissible

as to Demond. The Third Court required Demond to know at the time Fuelberg

directed him to engage Curtis and Price that a jury would later determine that those

engagements did not add sufficient value to PEC, even though at the time the

engagements were made nothing in the record suggested Demond had any reason

to doubt their propriety. If that were the proper standard, it would abrogate the

most basic notice requirement of the U.S. and Texas Constitutions’ due process

guarantees. See U.S. Const. Amends. V, XIV; Tex. Const. Art. I, § 19; United

States v. Harriss, 347 U.S. 612, 617 (1954) (recognizing the “underlying principle

. . . that no man shall be held criminally responsible for conduct which he could not



                                         15
reasonably understand to be proscribed”); see also Edwards v. State, 956 S.W.2d
687, 691 (Tex. App.—Texarkana 1997, no pet.) (“A defendant may not be held

accountable as a party without some indication that they knew they were assisting

in the commission of an offense.”). No lawyer in Demond’s position could have

realized, or been expected to anticipate, that the transactions he assisted would turn

out to be criminal.

      B.     The decision below will fundamentally alter the attorney-client
             relationship in Texas.
      The Third Court’s decision distorts the role that outside attorneys play in

advising corporations. It makes that role both more difficult and more perilous.

      If the decision below stands, every corporate lawyer will be forced to

second-guess every instruction he receives from corporate managers that involves

corporate expenditures. The lawyer will be required to look behind every

command and, in some cases, refuse to follow even a CEO’s instructions. He will

not be entitled to rely on corporate documents as authoritative sources governing

which transactions an officer may and may not undertake, nor will he be allowed to

trust a CEO’s determinations as to which corporate engagements are valuable.

And as a result, the dynamic that undergirds the attorney-client relationship will

change fundamentally.

      A simple, everyday hypothetical illustrates the danger. Suppose a corporate

general counsel (“GC”) tells a law firm partner to prepare a motion to compel in


                                         16
anticipation of a discovery dispute. The GC instructs the partner to bill his time to

“strategic research” because some of his subordinates are concerned about high

discovery costs. The partner prepares the motion to compel and bills the client

$25,000 for his services, but the parties end up reaching an agreement on the

discovery dispute, and the motion to compel is never filed. Under the Third

Court’s reasoning, a jury can convict the GC and the law firm partner for felonies,

on the ground that they misapplied corporate funds, all because twelve lay persons

could decide, with hindsight, that drafting the motion added no value to the

company.

      This hypothetical situation is not hypothetical at all; it happens every day in

law firms across Texas. GCs routinely provide attorneys with specific guidelines

on how to bill certain tasks. And they routinely order their outside attorneys to

prepare filings in advance, even though the filing may prove unnecessary. These

unremarkable, long-standing practices have now been potentially criminalized.

      The small financial figures at issue in this prosecution only underscore the

danger in the decision below. The jury below decided that the sum of all improper

payments was $212,000, spread over the course of 11 years, or an average of

$19,273 per year, or just over $1,600 per month. In 2007, PEC’s total operating

expenses came to $403.1 million. Thus, an average year’s alleged misapplication

was 0.0048 percent of a single year’s operating budget. It is hard to imagine any



                                         17
outside counsel second-guessing a CEO’s business judgment as to such a de

minimis sum. Yet according to the Third Court, Demond became a felon when he

failed to do so.

                                    *      *      *

      Demond never anticipated that a jury would later determine that an external

consultant was slightly overpaid, nor did he second-guess an executive’s business

judgment that keeping a qualified attorney on retainer was in the company’s best

business interests, nor did he anticipate that a jury, several years later, would

declare the retainer relationship to be inadequately valuable. He simply followed

instructions to bill these relatively minor expenses in the manner instructed by

PEC’s highest executive. Those activities do not warrant felony liability under

§§ 7.02 and 32.45. The Third Court’s decision to the contrary not only runs afoul

of this Court’s directives, but if left uncorrected, will fundamentally distort the

attorney-client relationship in Texas.




                                          18
                                PRAYER FOR RELIEF

      For the foregoing reasons, this Petition for Discretionary Review should be

granted, and Petitioner’s conviction for misapplication should be reversed with an

order for a judgment of acquittal. Petitioner further requests any additional relief

to which he may be entitled.

      Because Petitioner’s conviction for money laundering necessarily relied on

the predicate crime of misapplication, it follows that Petitioner’s conviction for

money laundering lacked an essential element, and therefore his conviction for

money laundering also should be reversed with an order for a judgment of

acquittal.

      If the Court should grant review of the Petition for Discretionary Review in

No. PD-1537-14, Fuelberg v. State, the Court should grant this Petition as well, or,

in the alternative, hold this Petition in abeyance pending the resolution of that case.




                                          19
DATED: January 21, 2015   Respectfully submitted,


                           /s/ James C. Ho
                          James C. Ho
                          State Bar No. 24052766
                          Kyle Hawkins
                          Motion for Admission Pro Hac Vice Pending
                          Prerak Shah
                          State Bar No. 24075053
                          GIBSON, DUNN & CRUTCHER LLP
                          2100 McKinney Avenue, Suite 1100
                          Dallas, TX 75201-6912
                          Tel.: (214) 698-3264
                          Fax: (214) 571-2917
                          jho@gibsondunn.com

                          COUNSEL FOR PETITIONER




                             20
                          CERTIFICATE OF COMPLIANCE

      I certify that the length of this Petition, excluding caption, identity of parties

and counsel, statement regarding oral argument, table of contents, index of

authorities, statement of the case, statement of questions presented, statement of

procedural history, signature, proof of service, certificate of compliance, and

appendix, is 4,494 words, as verified by the Microsoft Word 2010 “word count”

feature.




                                         /s/ James C. Ho
                                        James C. Ho




                                          21
                                 PROOF OF SERVICE

      I certify that a true and correct copy of the foregoing has been emailed to

Dustin Howell, Assistant Solicitor General, on the day it was electronically filed

with this Court, and that a copy was mailed to the State Prosecuting Attorney,

P.O. Box 12405, Capitol Station, Austin, Texas, 78711, on the day it was

electronically filed with the Court.


   Dustin Howell                               Lisa C. McMinn
   Assistant Solicitor General                 State Prosecuting Attorney
   Office of the Attorney General              P.O. Box 12405, Capitol Station
   P.O. Box 12548 (MC 059)                     Austin, Texas 78711
   Austin, Texas 78711-2548
   dustin.howell@texasattorneygeneral.gov




                                        /s/ James C. Ho
                                       James C. Ho




                                         22
                               No. PD-1636-14


                 In the Court of
            Criminal Appeals of Texas
                            WALTER DEMOND

                                     v.

                           THE STATE OF TEXAS


                                APPENDIX


                           LIST OF DOCUMENTS

1.   COURT OF APPEALS’ OPINION, DATED NOVEMBER 21, 2014 ……….……………….TAB A

2.   COURT OF APPEALS’ ORDER, DATED JANUARY 7, 2014 ……………………………..TAB B

3.   COURT OF APPEALS’ MEMORANDUM OPINION, DATED AUGUST 27, 2013 …………..TAB C
TAB A
      TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00553-CR



                                   Walter Demond, Appellant

                                                 v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF BLANCO COUNTY, 424TH JUDICIAL DISTRICT
          NO. CR-1016, HONORABLE DANIEL H. MILLS, JUDGE PRESIDING



                                          OPINION


               A jury found appellant Walter Demond guilty of misapplication of fiduciary property,

theft by deception, and money laundering. See Tex. Penal Code §§ 31.03, 32.45, 34.02. The jury

assessed punishment at ten years’ imprisonment for each offense, but recommended that the sentences

be suspended and Demond be placed on community supervision. Demond raises eight issues on

appeal. We affirm the trial court’s judgments in part, reverse and vacate in part, and modify the

conditions of Demond’s community supervision.


                                        BACKGROUND

               The Pedernales Electric Cooperative (PEC) is a member-owned utility that provides

electrical service to twenty-four counties in Central Texas. See Tex. Util. Code §§ 161.001–.254

(describing formation and operation of utility cooperatives). Any resident in the PEC’s service area
is required to join the PEC in order to receive electric service, and as of 2008 the PEC had over

225,000 members.

                Demond was a partner at Clark, Thomas & Winters, PC (Clark Thomas), a law firm

that had represented the PEC for several decades. Demond was the head of Clark Thomas’s “energy

group,” which was the section of the firm that handled the PEC’s representation. Demond’s primary

contact at the PEC was Bennie Fuelberg, who was the PEC’s general manager from 1976 until

2008. Fuelberg was given broad authority to oversee the PEC’s day-to-day operations, including

expenditures on outside consultants.


The parties’ theories of the case

                The State alleges that between November 1996 and March 2007, Fuelberg conspired

with Demond to funnel over $200,000 in PEC funds to Fuelberg’s brother, Curtis, and William Price,

the son of a former PEC board member.1 According to the State, Fuelberg instructed Demond to hire

Curtis as a consulting lobbyist for Clark Thomas and then have Clark Thomas bill the PEC $5,000

per month to pay the majority of Curtis’s salary. Similarly, the State asserts that beginning in 2003,

Fuelberg instructed Demond to have Clark Thomas pay Price a $2,000 monthly retainer and then bill

the PEC for the cost of the retainer. All told, the State’s forensic accountant testified that the PEC

paid Clark Thomas $630,000 for Curtis’s salary and $86,000 for Price’s retainer.

                The State contends that the PEC received no benefit from Curtis’s and Price’s

employment. The State notes that Price did not know that his retainer was being paid by the PEC

and that Price never performed any legal work for the PEC even though there was work available.


       1
           We refer to Curtis Fuelberg by his first name to avoid confusion.

                                                  2
Similarly, the State emphasizes that Curtis did not register as a lobbyist for the PEC, and therefore

he was prohibited from directly communicating with “the legislative or executive branch to influence

legislation or administrative action on behalf of” the PEC. See Tex. Gov’t Code §§ 305.003(b)

(requiring lobbyists to register with Texas Ethics Commission), .031 (making violation of registration

requirement a Class A misdemeanor). Thus, the State contends that Price and Curtis were “sham

hires,” meaning Fuelberg and Demond intentionally paid Price and Curtis with PEC funds, all the

while knowing that the PEC would receive little or no benefit from Price’s or Curtis’s employment.

               Furthermore, according to the State, Fuelberg and Demond went to great lengths

to hide these payments from the PEC and Clark Thomas. Through a complex “billing scheme,”

Fuelberg allegedly instructed Demond to have Clark Thomas bill the PEC $30,000 every six months

between 1996 and 2003, identify these payments as “legal services rendered in connection with

regulatory and legislative services,” then have Clark Thomas pay Curtis $6,000 per month—$5,000

of which came from the PEC.2 Similarly, when Clark Thomas began paying Price’s $2,000 monthly

retainer, Demond personally added $7,000 per month to the PEC’s bill to cover both the PEC’s share

of Curtis’s salary and Price’s retainer. This $7,000 “mark up” in the PEC’s bill did not include an

explanation of what these payments were for, which the State asserts made it impossible for the PEC

to determine how its money was being spent. When the PEC’s “legal services manager” contacted

Demond to get an explanation for these $7,000 payments, Fuelberg instructed Demond to ignore that

request and direct all of Clark Thomas’s bills to Fuelberg for approval. Similarly, when another




       2
         Demond would later testify that Fuelberg suggested that Clark Thomas should also contribute
to Curtis’s salary but that the PEC’s “share” of Curtis’s salary was always $5,000 per month.

                                                  3
partner at Clark Thomas asked Demond if the PEC was paying for Curtis’s salary, Demond initially

said no, but then said that the PEC’s board of directors knew about and had approved the $7,000

monthly payments to Curtis and Price.

               Fuelberg retired from the PEC in February 2008. One month later, the PEC’s new

general manager hired Navigant Consulting to investigate and prepare a report about the PEC’s

outside consulting expenditures during Fuelberg’s tenure. Part of Navigant’s investigation included

PEC’s payments to Clark Thomas. On December 15, 2008, Navigant issued its report (the Navigant

Report), detailing Fuelberg and Demond’s alleged scheme to transfer PEC funds to Curtis and Price

through Clark Thomas.

               At trial, and again on appeal, Demond asserts that Fuelberg had the authority to hire

any outside consultant he deemed appropriate, and therefore there was nothing unlawful about

Fuelberg’s hiring Curtis and Price through Clark Thomas. Demond, in fact, testified that Fuelberg

informed him that the PEC board was aware of and approved this arrangement. Demond contends

that Curtis provided valuable lobbying services for the PEC and that having Price on retainer was

inherently valuable for both the PEC and Clark Thomas. According to Demond, both he and Fuelberg

believed that Curtis and Price were worth what the PEC paid them, and therefore Demond should

not be subject to criminal liability merely because the State or the jury, in hindsight, disagreed with

their valuation of Curtis’s and Price’s services.


Procedural history

               Seven months after the Navigant Report was issued, Fuelberg and Demond were

each indicted for first-degree felony misapplication of fiduciary property, first-degree felony theft

                                                    4
by deception, and second-degree felony money laundering. See Tex. Penal Code §§ 31.03(e)(7)

(making theft a first-degree felony if value of property stolen was more than $200,000), 32.45(c)(7)

(same punishment range for misapplication of fiduciary property), 34.02(e)(3) (making money

laundering a second-degree felony if value of fund is more than $100,000 but less than $200,000).

Prior to trial, Fuelberg and Demond filed motions to disqualify or, alternatively, recuse the

Honorable Daniel H. Mills from their respective cases. The motions asserted that as a PEC member,

Judge Mills had a personal and pecuniary interest in this case and that a reasonable person might

question Judge Mills’s impartiality. Judge Mills declined to voluntarily recuse himself and referred

the motions to the presiding judge, who assigned the motions to the Honorable Bert Richardson.

See Tex. R. Civ. P. 18a (prescribing procedure for resolving motions to disqualify and recuse).

Judge Richardson conducted a hearing, after which he denied Fuelberg’s and Demond’s motions.

               Fuelberg and Demond were tried separately, with Demond’s trial taking place three

months after Fuelberg’s. In Demond’s trial, the State called a total of eighteen witnesses. Demond

called a total of twenty-one witnesses, many of whom testified about the value of Curtis’s lobbying

work, including work on behalf of the PEC. Finally, Demond testified in his own defense, asserting

that he believed Fuelberg had the authority to hire outside consultants of his choosing, that Fuelberg

told him the PEC board was aware of these hires, and that Curtis and Price provided real value

to the PEC.

               The jury found Demond guilty of the lesser-included offense of second-degree felony

misapplication of fiduciary property, first-degree felony theft by deception as alleged, and second-

degree felony money laundering as alleged. The jury assessed punishment at ten years’ imprisonment



                                                  5
for each offense, but recommended that the sentences be suspended and that Demond be placed on

community supervision. The trial court rendered judgment consistent with the jury’s verdict and

ordered Demond to serve a total of 500 days in jail as a condition of his community supervision.

This appeal followed.


                                           DISCUSSION

                Demond raises eight issues on appeal, which we group into the following six

complaints. First, Demond asserts that the evidence is insufficient to support his convictions.

Second, he claims that there is a material variance between the indictment and the evidence adduced

at trial. Third, he contends that the trial court could not require him to spend more than 180 days in

jail as a condition of his community supervision. Fourth, Demond argues that his convictions for

misapplication of fiduciary property and theft violate the prohibition against double jeopardy.

Fifth, Demond asserts that Judge Mills should have been disqualified or recused from presiding over

his case. Finally, Demond asserts that the trial court erred in dismissing a juror as disqualified based

on the juror’s temporary medical condition. We address Demond’s material-variance argument first.


Variance between indictment and evidence at trial

                In his third appellate issue, Demond asserts that there is a material variance between

the indictment and the evidence produced at trial. Specifically, Demond argues that the indictment

cannot support the State’s theory that he was a party to Fuelberg’s misapplication of fiduciary

property. See Tex. Penal Code § 32.45. Under the law of parties, the defendant is culpable only if

the State proves that (1) a principal actor committed the charged offense and (2) the defendant



                                                   6
encouraged, directed, aided, or attempted to aid that offense. See id. §§ 7.01–.02(a)(2). According

to Demond, however, the indictment alleges that he misapplied property which he held as a fiduciary,

and thus it was a material variance for the State to prove that he helped Fuelberg misapply property

that Fuelberg held as a fiduciary.

               “A ‘variance’ occurs whenever there is a discrepancy between the allegations in the

indictment and the proof offered at trial.” Byrd v. State, 336 S.W.3d 242, 246 (Tex. Crim. App.

2011) (citing Gollihar v. State, 46 S.W.3d 243, 246 (Tex. Crim. App. 2001)). However, a variance

is material—and thus reversible error—only if it “fails to give the defendant sufficient notice [of the

offense alleged] or would not bar a second prosecution for the same” crime. See id. at 247–48. It

is well established that the indictment need not “include notice that the State will attempt to prove

its case under the law of parties.” Marable v. State, 85 S.W.3d 287, 292 (Tex. Crim. App. 2002)

(Cochran, J., concurring) (internal citations omitted); see also Powell v. State, 194 S.W.3d 503, 506

(Tex. Crim. App. 2006) (unanimous opinion citing Marable, 85 S.W.3d at 288, for same proposition).

Therefore, an accused may be convicted as a party to the offense even if the indictment does not

explicitly charge him as a party. See Boston v. State, 373 S.W.3d 832, 837 (Tex. App.—Austin

2012), aff’d, 410 S.W.3d 321, 327 (Tex. Crim. App. 2013).

               In this case, the indictment alleges, in relevant part, that:


       [Demond] intentionally or knowingly misapplied property, that being: money of the
       [PEC], contrary to an agreement under which the Defendant held the property as a
       fiduciary and in a manner that involved substantial risk of loss to PEC, the owner of
       the property and the person for whose benefit the property was held, by making or
       causing payments to be made to Curtis Fuelberg, who is Bennie Fuelberg’s brother,
       and to William Price, and the aggregate value of the property misapplied was more
       than $200,000.

                                                  7
Demond asserts that because the indictment alleges that he misapplied property that he held as the

PEC’s fiduciary, the State could not assert at trial that he was a party to misapplication of property

that Fuelberg held as a fiduciary. See Tex. Penal Code §§ 7.01–.02(a)(2) (defining criminal liability

for parties to an offense). This Court recently rejected a nearly identical argument in Rainey v. State,

No. 03-11-00741-CR, 2013 WL 692477, at *3–5 (Tex. App.—Austin Feb. 22, 2013, pet. ref’d)

(mem. op., not designated for publication).

                In Rainey, a defendant convicted of aggravated sexual assault asserted that “because

the indictment allege[d] that his sexual organ penetrated [the victim’s] mouth, it was a material

variance for the State to prove that [the victim’s] mouth was actually penetrated by the sexual organ

of” another. Id. at *4. We disagreed, explaining that “there is no reason why the indictment needs

to provide notice that the law of parties as applied to the charged offense necessarily involved the

use of another assailant’s sexual organ.” Id. at *5. Given that “there is nothing in the language of

the penal code to indicate that ‘party liability is inappropriate’ with respect to aggravated sexual

assault,” we concluded that the defendant’s material-variance argument was inconsistent with both

the sexual-assault statute and the law of parties. Id. (quoting McIntosh v. State, 52 S.W.3d 196, 200

(Tex. Crim. App. 2001)).

                Similarly here, for a defendant to be guilty as a party to misapplication of fiduciary

property, another principal actor—in this case Fuelberg—would have to hold the property as a

fiduciary, and the defendant would have to encourage, direct, aid, or attempt to aid the principal’s

misapplication of that property. Given that there is nothing in the language of the Penal Code to

indicate that party liability is inappropriate with respect to misapplication of fiduciary property, the



                                                   8
indictment did not need to specifically inform Demond that, under the law of parties, he would

be liable for helping Fuelberg misapply property that Fuelberg held as a fiduciary. Therefore, we

conclude that there is not a material variance between the indictment in this case and the evidence

adduced at trial. We overrule Demond’s third appellate issue.


Sufficiency of the evidence

               In his first, second, and fifth issues on appeal, Demond argues that the evidence is

insufficient to support his convictions in three respects. First, Demond claims that the evidence

established that Fuelberg had the authority to hire any outside consultant he deemed appropriate

without the need to seek the PEC board’s approval. Second, Demond asserts that if the PEC

received any benefit from Curtis’s or Price’s services, then the PEC’s money was not stolen or

misapplied as a matter of law. Third, Demond contends that he cannot be convicted of money

laundering because the PEC’s money did not become the “proceeds of criminal activity” until Curtis

and Price received payment from Clark Thomas, which was the last transaction in this offense, and

thus Demond never transferred the proceeds of criminal activity. We will briefly discuss the applicable

standard of review and elements of each offense before addressing Demond’s arguments.


Standard of review and elements of each offense

               In reviewing the sufficiency of the evidence to support a conviction, we determine

whether a rational trier of fact could have found that the essential elements of the crime were

proven beyond a reasonable doubt. Brooks v. State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010).

In making this determination, we consider all evidence that the trier of fact was permitted to



                                                  9
consider, regardless of whether it was rightly or wrongly admitted. Clayton v. State, 235 S.W.3d 772,

778 (Tex. Crim. App. 2007); Allen v. State, 249 S.W.3d 680, 688-89 (Tex. App.—Austin 2008, no

pet.). We view this evidence in the light most favorable to the verdict. Clayton, 235 S.W.3d at 778.

The jury, as the trier of fact, is the sole judge of the credibility of the witnesses and the weight to be

given to their testimony. Id. Therefore, we presume that the jury resolved any conflicting inferences

and issues of credibility in favor of the judgment. Id.

                To prove misapplication of fiduciary property, the State was required to show beyond

a reasonable doubt that Demond intentionally or knowingly3 (1) misapplied property (2) that he held

as a fiduciary (3) in a manner that involved a substantial risk of loss to the owner of the property or

to the person for whose benefit the property was held. See Tex. Penal Code § 32.45(b); Bowen v.

State, 374 S.W.3d 427, 431 (Tex. Crim. App. 2012). “‘Misapply’ means deal with property contrary

to: (A) an agreement under which the fiduciary holds the property; or (B) a law prescribing the

custody or disposition of the property.” Tex. Penal Code § 32.45(a)(2). A “substantial risk of loss”

has been interpreted to mean that it must be “more likely than not” that the property would be lost.

Casillas v. State, 733 S.W.2d 158, 164 (Tex. Crim. App. 1986).

                To establish theft, the State was required to prove that Demond (1) unlawfully

appropriated the PEC’s property (2) with the intent to deprive the PEC of its property. See Tex.




        3
         Generally, a defendant can be liable for intentionally, knowingly, or recklessly misapplying
fiduciary property. See Tex. Penal Code § 32.45. However, the indictment in this case alleged only
that Demond intentionally or knowingly misapplied the PEC’s property and, therefore, he could not
be convicted for the less culpable mental state of recklessness. See Reed v. State, 117 S.W.3d 260,
264–65 (Tex. Crim. App. 2003) (concluding trial court erred in instructing jury on less culpable
mental state of recklessness that was not alleged in indictment).

                                                   10
Penal Code § 31.03(a). In this case, the appropriation was allegedly unlawful because “it [was]

without the owner’s effective consent.” See id. § 31.03(a). Specifically, the indictment alleges that

the PEC’s consent was ineffective because it was induced by deception. See id. § 31.01(3)(A);

see also Geick v. State, 349 S.W.3d 542, 547–48 (Tex. Crim. App. 2011) (concluding that when

indictment alleges theft by deception, State is limited to that theory of effective consent). Thus, the

State was required to show that the PEC “actually relied upon the defendant’s deceptive acts”

when giving its consent. Daugherty v. State, 387 S.W.3d 654, 659 n.18 (Tex. Crim. App. 2013).

A defendant intentionally “deprives” an owner of his property if the defendant “dispose[s] of

property in a manner that makes recovery of the property by the owner unlikely.” See Tex. Penal

Code § 31.01(2)(C).

               Finally, to convict Demond of money laundering, the State was required to prove that

he knowingly (1) acquired, maintained an interest in, concealed, possessed, or transferred (2) the

proceeds of a criminal activity—to wit, theft of money or misapplication of fiduciary property valued

at more than $100,00 but less than $200,000. See id. § 34.02(a)(1)–(2). “‘Proceeds’ means funds

acquired or derived directly or indirectly from, produced through, realized through, or used in the

commission of an act.” Id. § 34.01(4)(A). “Criminal activity” is defined as “any offense, including

any preparatory offense, that is classified as a felony under the laws of this state or the United

States.” Id. § 34.01(1)(A).

               At trial, the State primarily asserted that Demond was liable as a party to Fuelberg’s

criminal conduct. For a defendant to be guilty as a party to an offense, another principal actor—in

this case Fuelberg—would have to commit the underlying offense, and the defendant would have



                                                  11
to intentionally encourage, direct, aid, or attempt to aid the principal’s commission of that offense.

See id. § 7.02. Therefore, with respect to this party theory of liability, the State was required to prove

(1) that Fuelberg committed the above offenses; (2) that Demond acted with the intent to promote

or assist the commission of those offenses; and (3) that Demond encouraged, directed, aided, or

attempted to aid Fuelberg’s commission of those offenses. See id. §§ 7.01–.02(a)(2).

                Our analysis will focus on whether the evidence is sufficient to prove that Demond

is liable as a party to Fuelberg’s misapplication of fiduciary property. However, we will primarily

consider whether Demond is guilty of theft by deception based on his own conduct. Circumstantial

evidence may be used to prove the defendant is a party to an offense, and a factfinder may look to

events occurring before, during, and after the commission of the offense that show an understanding

or common design to do the prohibited act. See Gross v. State, 380 S.W.3d 181, 186 (Tex. Crim.

App. 2012).


Fuelberg’s authority to hire outside consultants

                In his first issue on appeal, Demond asserts that Fuelberg had the “actual authority”

to hire Curtis and Price without notifying or seeking the approval of the PEC’s board. According

to Demond, “[t]here is no such thing as theft or misapplication by spending a company’s money with

the company’s permission” and, therefore, Fuelberg could not be guilty of stealing or misapplying

the PEC’s money because he had the authority to hire outside consultants as he saw fit. Given that

Fuelberg was not guilty of the charged offenses, Demond asserts that he could not be guilty as a party

to Fuelberg’s conduct. See Barnes v. State, 62 S.W.3d 288, 298 (Tex. App.—Austin 2001, pet.




                                                   12
ref’d) (“If the State is to prove the accused’s guilt as a party, it must first prove the guilt of another

as the primary actor.”).

                Although not framed in these terms, we understand Demond’s argument to be that

the evidence is insufficient to prove that Fuelberg lacked the authority to hire Curtis and Price. With

respect to theft by deception, Fuelberg’s actual authority to hire outside consultants is not dispositive

because if Fuelberg obtained or retained his authority through deception, then the PEC’s grant of

authority to Fuelberg would be ineffective. See, e.g., Bender v. State, No. 03-09-00652-CR, 2011
WL 1561994, *9–10 (Tex. App.—Austin Apr. 19, 2011, pet. ref’d) (mem. op., not designated for

publication) (concluding evidence sufficient to show manager obtained investment capital through

deception by promising he would not draw salary until company was profitable). With respect to

the misapplication-of-fiduciary-property charge, however, Demond’s argument would mean that

because Fuelberg had the actual authority to hire Curtis and Price, the evidence is insufficient to

establish that Fuelberg dealt with the PEC’s property contrary to the fiduciary agreement under

which it was held. See Tex. Penal Code § 32.45(a)(2)(A).

                The undisputed evidence admitted at trial established that Fuelberg had broad

authority to hire both PEC employees and outside consultants. As one former PEC director stated,

Fuelberg “had the authority to hire and fire whomever he wanted as long as it wasn’t prohibited by

the [PEC’s] bylaws.” The primary bylaw that was discussed at trial was the PEC’s “Nepotism

Policy,” which stated that “the employment of close relatives shall be discouraged” and that

“[c]ompensation, if any, of any officer or an employee who is also a director or close relative of a

director shall be fixed by the board of directors.” However, it is undisputed that Curtis and Price



                                                   13
were outside consultants rather than PEC employees, and as such their salaries were not covered by

the Nepotism Policy. There is no evidence to indicate that any other PEC bylaw limited Fuelberg’s

authority to hire outside consultants. Thus, although the PEC generally discouraged hiring close

relatives, the evidence established that Fuelberg was not required to inform the PEC board or seek

its approval before hiring outside consultants—including Curtis and Price.

               Nevertheless, there was evidence adduced at trial which demonstrated that Fuelberg

did not have the authority to spend PEC funds in a way that he knew would not benefit the

PEC. Fuelberg’s employment contract states that he was required to “perform all of his duties

properly and faithfully in the best interest of the PEC.” Similarly, the PEC’s “Causes for Disciplinary

Action”—applicable to all PEC employees since 1979—states that “[d]ishonesty, willful damage

and/or unauthorized appropriation of Cooperative funds or property” are grounds for immediately

terminating employment. This is consistent with the testimony of two former PEC board members

and Demond’s law partner at Clark Thomas, all of whom stated that Fuelberg’s broad authority to

conduct the PEC’s day-to-day operations did not include the authority to misappropriate PEC funds

as additional income for himself or as gifts to his family and friends. See Bender, 2011 WL 1561994

at *9 (noting that written partnership agreement provided that manager could only use company

funds for “legitimate business purposes”).

               Therefore, if the jury determined that Fuelberg knew that the PEC would receive

little or no benefit from Curtis’s and Price’s employment, then the jury could have found beyond a

reasonable doubt that Fuelberg did not have the authority to make these payments to Curtis and

Price. Thus, if Fuelberg knew that the PEC would receive little or no benefit from these hires, then



                                                  14
there is sufficient evidence to prove that Fuelberg’s transfer of PEC funds to Curtis and Price was

contrary to the agreement under which Fuelberg held the PEC’s property. See Tex. Penal Code

§ 32.45(a)(2)(A). We overrule Demond’s first appellate issue. Next, we will consider whether the

evidence is sufficient to support the jury’s determination that Fuelberg knew that the PEC would

receive little or no benefit from Curtis’s and Price’s employment.


Does a finding of any value require acquittal?

                In his second issue on appeal, Demond asserts that if the PEC received any value

from Curtis’s work as a lobbyist or Price’s retainer, then the misapplication-of-fiduciary-property

and theft charges fail as a matter of law. Specifically, Demond claims that he should not be held

criminally liable merely because the jury second-guessed his and Fuelberg’s determination of what

Curtis’s and Price’s professional services were worth. According to Demond, this type of “ex post

facto” valuation by the jury is inconsistent with the traditional deference the law affords to an

executive’s business judgment and would leave executives uncertain of when their business

decisions could result in criminal liability.

                Again, although not framed in these terms, Demond essentially argues that if the

jury found that the PEC received any value from Curtis and Price, there cannot be sufficient

evidence to support Demond’s misapplication-of-fiduciary-property and theft convictions. Demond’s

argument can best be understood to mean that if Curtis and Price provided any value to the PEC,

then Fuelberg and Demond must have believed that their estimation of Curtis’s and Price’s value

was correct, and therefore Curtis and Price were not sham hires. Thus, according to Demond, unless




                                                 15
the jury found that Curtis and Price produced no value for the PEC, there is no basis for the jury to

infer that Fuelberg or Demond intentionally or knowingly misapplied or stole the PEC’s money.

                  This argument relates to the sufficiency of the evidence to support three essential

elements of theft and misapplication of fiduciary property: (1) Fuelberg’s and Demond’s culpable

mental states, (2) Fuelberg’s authority to hire Curtis and Price, and (3) the harm that resulted.4

Regardless of which element Demond’s argument is applied to, however, the ultimate issue is

the same—if Curtis and Price provided some value to the PEC, could the jury nevertheless infer

that Fuelberg and Demond intentionally stole all or part of Curtis’s salary and Price’s retainer?

Because we conclude that the answer is yes, we find that the evidence is sufficient to support the

jury’s verdict.

                  The problem with Demond’s argument becomes apparent when we consider a

slightly different set of facts. Assume that instead of lobbying, Curtis sold office supplies. If Fuelberg

bought a $4,000 copy machine from Curtis for the PEC but then paid Curtis $5,000 for that copier,

it would be obvious that Fuelberg misapplied and stole $1,000 from the PEC. Furthermore, if

Fuelberg instructed Demond to have Clark Thomas purchase that same copier for the same $5,000,


        4
          With respect to the culpable mental state, if Fuelberg or Demond believed that Curtis and
Price were worth what the PEC paid them, then Fuelberg and Demond did not (1) intentionally or
knowingly misapply the PEC’s property or (2) intentionally deprive the PEC of its property. See
Tex. Penal Code §§ 31.03(a), 32.45(b). Similarly, as discussed above, if Fuelberg believed that
Curtis and Price were worth what he was paying them, then Fuelberg was acting within his authority
to hire the outside consultants that he deemed appropriate and, therefore, he did not deal with the
PEC’s property contrary to an agreement under which it was held. See id. § 32.45(a)(2)(A). Finally,
with respect to harm, if Fuelberg or Demond had a good-faith belief that Curtis and Price were worth
what the PEC paid them, then arguably (1) there was not a substantial risk of loss of the PEC’s
money and (2) neither Fuelberg nor Demond disposed of the PEC’s money in a manner that made
recovery of the money unlikely. See id. §§ 31.01(2)(C), 32.45(b).

                                                   16
then have Clark Thomas bill the PEC for the expense, Demond could be culpable as a party to

Fuelberg’s theft and misapplication of PEC funds if Demond knew that the PEC was overpaying for

the copier. Thus, the fact that PEC may have received some benefit from Fuelberg’s purchase—and

therefore the amount that Fuelberg paid Curtis was not entirely stolen—does not mean that Fuelberg

and Demond cannot be criminally liable for the amount that they intentionally overpaid.

                Admittedly, the value of professional services may be more open to interpretation

than the value of tangible goods whose fair-market price is often readily identifiable. Arguably, this

is even more true for lobbying services or legal work because an individual lobbyist or lawyer may

be particularly valuable depending on his or her abilities, experience, and relationships with relevant

legislators or judges, factors that may be difficult for a jury to evaluate. Thus, it is not enough that

the jury simply believed that, in hindsight, Demond and Fuelberg overestimated Curtis’s and

Price’s value. Rather, there must be sufficient evidence from which the jury could infer that Demond

and Fuelberg intended to overpay Curtis and Price throughout the course of their alleged scheme.

With this framework in mind, we consider whether the record supports the jury’s determination that

Fuelberg and Demond intended to overpay Curtis and Price.


Price’s retainer

                There is ample evidence from which the jury could infer that Fuelberg and Demond

never intended for the PEC to receive any benefit for Price’s $2,000 monthly retainer. Admittedly,

there was testimony that having a lawyer on retainer has value regardless of whether the lawyer

ultimately performs any work. However, Price testified that he never knew that PEC was paying his

retainer, was never advised that he might be doing work for the PEC, and was never given any work

                                                  17
for the PEC. Furthermore, Demond admitted on cross-examination that during the years that Price

was on retainer, Clark Thomas performed work for the PEC that Price was qualified to handle and

the work would have cost less than $2,000, meaning that Price could have performed the work at no

additional cost to the PEC. When pressed for an explanation as to why Price was not used on these

projects, Demond simply stated “I wish I had thought of that.”

                  Based on Price’s testimony that he was never informed that the PEC was paying his

retainer and Demond’s inability to explain why Price was not given PEC work when it was available,

the jury could have reasonably inferred that Fuelberg and Demond never intended for the PEC to

receive any benefit from having Price on retainer. Thus, there is sufficient evidence to support the

jury’s conclusion that Fuelberg misapplied the entire $86,000 in PEC funds that was used to pay

Price’s retainer. In reaching this conclusion, we in no way seek to impugn Price’s abilities or value

as an attorney; we are merely explaining that the jury could have reasonably concluded that Demond

and Fuelberg never intended to utilize Price’s legal services for the benefit of the PEC.


Curtis’s salary

                  There is, admittedly, more conflicting evidence concerning Curtis’s value as a

lobbyist for the PEC. Mike Williams is the president and chief executive officer of Texas Electric

Cooperatives (the “Coop Association”), a trade association providing “legislative political advocacy

services” on behalf of electric cooperatives in Texas, including the PEC. Williams testified that

during the 1997 and 1999 legislative sessions, the Texas Legislature was in the process of deregulating

electric utilities, which could have significantly impacted all utility cooperatives. See generally

Cities of Corpus Christi v. Public Util. Comm’n, 188 S.W.3d 681, 687 (Tex. App.—Austin 2005,

                                                  18
pet. denied) (discussing legislative history and purpose of utility deregulation). According to Williams,

Fuelberg contacted him in 1996 and suggested that Williams hire Curtis to help the Coop

Association’s lobbying team in exchange for the PEC contributing $70,000 to the association.

Williams agreed and contracted to pay Curtis $4,000 per month. However, Williams stated that

some of the association’s members “were uncomfortable with the fact that we had hired the brother

of one of the managers of one of our systems,” especially after the members learned how much the

PEC had contributed to the association’s lobbying efforts. Although the Coop Association intended

to honor its contract with Curtis, Curtis voluntarily terminated his relationship with the association

at the end of October 1996, approximately five months after he was originally retained.

                Demond testified that Fuelberg approached him in October 1996—the same month

that Curtis stopped working for the Coop Association—and suggested that Demond call Curtis to get

his opinion about how deregulation might affect the PEC. Demond recalled that he was impressed

with Curtis’s knowledge and suggested that the PEC or Clark Thomas pay Curtis for his advice.

According to Demond, Fuelberg agreed and suggested that Clark Thomas hire Curtis as a consulting

lobbyist, with the PEC contributing $5,000 per month for Curtis’s salary and Clark Thomas

contributing an additional $1,000 or $2,000. Demond hired Curtis, telling him to “keep Pedernales

Electric happy.”

                Curtis testified that he was a “legislative consultant,” rather than a lobbyist, for the

PEC. As Curtis explained, a legislative consultant keeps a client “informed of what’s going on

legislatively” but does not directly lobby legislators to “affect the outcome of legislation.” Curtis

admitted that he did not register as a lobbyist for the PEC and, therefore, was legally prohibited from



                                                   19
contacting legislators or agency officials on behalf of the PEC. See Tex. Gov’t Code § 305.003(b)

(requiring lobbyists to register with Texas Ethics Commission). Furthermore, Curtis conceded that

apart from Clark Thomas, no client had ever paid him more than $4,000 per month and that when

he was receiving $4,000 per month, it was from large organizations like the Coop Association or

American Electric Power during significant legislative sessions.5

                Several witnesses, including four current and former members of the Texas

legislature, testified that Curtis was a well-respected and effective lobbyist. Some members of the

legislature knew, or at least assumed, that Curtis was representing the PEC during legislative

sessions despite the fact that Curtis was not registered as a lobbyist for the PEC. However, Williams

testified that Curtis did not participate in the utility cooperatives’ negotiations concerning deregulation

in the 1997 and 1999 legislative sessions. Furthermore, Curtis’s salary from the PEC—paid indirectly

through Clark Thomas—did not change between 1996 and 2007, despite the fact that the PEC

employed other lobbyists during this time and that there were no other potential legislative matters

that would have impacted the PEC as much as deregulation. The jury could have reasonably inferred

from this that Fuelberg intended to pay Curtis the same salary regardless of the amount of work he

was performing for the PEC at any given time.

                Arguably the most damning evidence was the considerable testimony and

documentation concerning the lengths to which Demond and Fuelberg went in order to conceal


        5
         Williams testified that the Coop Association “staffed up” by adding Curtis in 1996 because
deregulation could mean that all utility cooperatives would no longer be regulated by the Public
Utility Commission. Similarly, Curtis explained that American Electric Power paid him $4,000
per month for two years to make sure the legislature did not facilitate a merger between two of
his employer’s main Texas competitors, both of which American Electric Power purchased in that
time frame.

                                                    20
Curtis’s employment from the PEC. See King v. State, 29 S.W.3d 556, 565 (Tex. Crim. App. 2000)

(noting that defendant’s false statements to conceal crime evidences consciousness of guilt);

Alvarez v. State, No. 03-02-00262-CR, 2003 WL 22095777, at *8 (Tex. App.—Austin Sept. 11, 2003,

no pet.) (mem. op., not designated for publication) (discussing how “insistence on secrecy” after

commission of crime is strong indication of intent). On cross-examination, Demond admitted that

he initially included a “line item for Curtis Fuelberg” in Clark Thomas’s bill to the PEC, but

Fuelberg called Demond and told him that “he didn’t want his brother’s name on the bill” because

“he didn’t want every clerk in the [PEC’s] accounting department to know.” Demond suggested that

they identify Curtis’s salary as “legislative consultant,” but Fuelberg said that was also unacceptable.

Finally, Demond and Fuelberg agreed to label Curtis’s payment as “for legal services rendered in

connection with regulatory and legislative matters”—despite the fact that Curtis was not a lawyer

or other legal professional and therefore could not provide legal services.

                Furthermore, there was evidence that Demond evaded the PEC’s inquiries into

the monthly $7,000 fees that were being used to pay Curtis’s salary and Price’s retainer. Demond

testified that when Luis Garcia, the PEC’s legal services manager who was in charge of reviewing

the PEC’s outside legal fees, called Demond about these fees, Demond called Fuelberg to ask

whether he should respond. Fuelberg instructed Demond to ignore Garcia’s inquiry and to send all

of Clark Thomas’s bills directly to Fuelberg for approval. Garcia testified that this form of “block

billing” made it impossible for the PEC to determine what it was being charged for.

                Demond testified that he and Fuelberg concealed Curtis’s employment from the PEC

because Fuelberg was concerned that if other PEC employees knew about this arrangement, they



                                                  21
might try to secure similar PEC consulting positions for their relatives. Assuming that this was a

plausible explanation for not listing Curtis’s name in Clark Thomas’s bills, the jury could have

reasonably determined that it did not explain why Curtis’s lobbying work was listed as “legal

services in connection with regulatory and legislative matters”—a heading which mischaracterizes

the nature of the work being performed. Thus, the record reflects that Demond and Fuelberg concealed

not only who was working for PEC, but also the nature of the work being performed, and therefore

the jury could have reasonably discredited Demond’s explanation of why he and Fuelberg concealed

Curtis’s employment from the PEC.

               Additionally, there was evidence that Demond arguably misled other partners at Clark

Thomas about the fact that the PEC was paying most of Curtis’s salary and all of Price’s retainer.

David Duggins, a partner at Clark Thomas during the years relevant to this case, testified that

Demond approached him in November of 2007 to ask if Clark Thomas should allow Curtis’s and

Price’s contracts to expire. Duggins asked Demond if the PEC was paying for these contracts, and

Duggins testified that Demond “told me no.” Shortly after that conversation, Duggins heard

“something about the PEC’s share” of Curtis’s and Price’s contract. Duggins again asked Demond

whether the PEC was paying for these contracts, and it was only after being asked a second time that

Demond explained that Fuelberg instructed him to pay Curtis and Price in this manner and then bill

the PEC for their services.

               Duggins conceded that when he initially asked Demond about Curtis’s and Price’s

contracts, the PEC actually had stopped contributing payments for those contracts, and thus

Demond’s original answer that the PEC was not paying for Curtis and Price was technically true at



                                                22
that time.6 Nevertheless, Duggins stated that he “would have preferred to know the whole story”

when he asked. The jury could have inferred that Demond’s original statement to Duggins denying

that the PEC was paying for Curtis’s and Price’s contracts, although technically true, was intended

to mislead Duggins about Demond’s arrangement with Fuelberg. See Bell v. State, 26 S.W.3d 516,

521–22 (Tex. App.—Houston [1st Dist.] 2000, pet. ref’d) (noting that literally true statements can

be deliberately misleading and thus support perjury conviction).

                 The Court does not lack sympathy for Demond’s concern that a jury should not be

allowed to determine the value of a business decision made by a company’s executive. Whether a

given business decision is motivated by an intent to deprive a company of its property is an

inherently difficult issue to determine and will inevitably turn on the particular facts of a given case.

However, juries are required to make such value judgments under the Penal Code, and it is not the

Court’s place to second-guess the jury so long as its decision is supported by evidence in the record.

                 In this case, the jury heard testimony that:


        •    Demond and Fuelberg intentionally concealed Curtis’s payments from the PEC’s
             accounting department and Garcia;

        •    Demond misled Duggins about the fact that the PEC had been paying for Clark
             Thomas’s contracts with Curtis and Price;

        •    Curtis was hired by Clark Thomas the same month that he stopped working for
             the Coop Association, at least in part, because the association’s members had
             concerns about employing the PEC general manager’s brother given that the
             PEC contributed a large sum to the Coop Association’s lobbying efforts;

        •    Curtis was not registered as a lobbyist for the PEC, and therefore could only
             “keep his ear to the ground” rather than directly lobby the legislature;


        6
            The PEC’s contribution for Curtis’s salary and Price’s retainer ended in March of 2007.

                                                   23
       •   Even as a registered lobbyist, Curtis had never been paid more than $4,000 per
           month by any other employer, despite the fact that he worked for other large
           companies on significant legislative issues;

       •   Curtis’s salary remained unchanged regardless of whether there was major
           legislation affecting the PEC; and

       •   Demond and Fuelberg used the same payment scheme to bill Curtis’s salary as
           they did to conceal Price’s retainer, and thus the jury could infer that Curtis’s
           salary was similarly a sham. See Tex. Penal Code § 31.03(c)(1) (providing that
           evidence indicating defendant participated in “recent transactions other than, but
           similar to, that which the prosecution is based is admissible for the purpose of
           showing knowledge or intent.”).


Based on this record, the jury could have reasonably concluded beyond a reasonable doubt

that Fuelberg intentionally and knowingly overpaid Curtis for his services. Furthermore, the jury

could have reasonably determined that, at a minimum, this intentional overpayment resulted in

misapplication of $1,000 per month in PEC funds for 126 months because Curtis’s services to the

PEC could not have been worth more than $4,000 per month. Thus, the jury could have reasonably

concluded that Fuelberg intentionally misapplied $126,000 of the PEC’s money to overpay Curtis.

See id. § 31.09 (noting that amounts of individual theft may be aggregated as one offense if part of

“one scheme or continuing course of conduct”). Having already concluded that there is sufficient

evidence to find that the entire $86,000 used to pay Price’s retainer was misapplied, we conclude that

there is sufficient evidence to support the jury’s finding that Fuelberg misapplied PEC property

valued at more than $100,000 but less than $200,000.7


       7
         The jury convicted Demond of second-degree felony misapplication of fiduciary property,
indicating that the value of the property misapplied was between $100,000 and $200,000, but
convicted him of first-degree felony theft, indicating that the value of the money stolen was more
than $200,000. This apparent inconsistency does not affect our sufficiency analysis, however, because
“[i]nconsistent verdicts do not necessarily imply that the jury convicted the defendant on insufficient

                                                  24
               Similarly, the jury heard considerable evidence about the lengths that Demond

went to in order to assist Fuelberg in concealing Curtis’s salary and Price’s retainer. Demond

himself admitted that he mischaracterized Curtis’s lobbying work as legal services. Additionally,

when Garcia—who was responsible for overseeing the PEC’s expenditures on outside legal

work—asked Demond to explain Clark Thomas’s bill, Demond immediately asked Fuelberg if he

had to respond and then accepted Fuelberg’s instruction to ignore Garcia’s inquiry and direct all bills

directly to Fuelberg for approval. Based on this evidence, the jury could have reasonably concluded

that Demond intentionally assisted Fuelberg’s misapplication of PEC funds, and therefore Demond

was liable as a party to that offense. See id. § 7.01(a).


Consent induced by deception

               Because the State alleged that Demond committed theft by deception, the relevant

unlawful conduct for theft is slightly different from that which would support misapplication of

fiduciary property. See Geick, 349 S.W.3d at 547–48 (concluding that if indictment alleges theft by

deception, State is limited to that theory of theft). To constitute theft by deception, the victim’s

consent to the defendant’s control over the property is ineffective because the consent was “induced

by deception,” meaning that the victim relied on the defendant’s deceptive act when giving his

consent. Tex. Penal Code § 31.01(3)(A); see also Daugherty, 387 S.W.3d at 659 n.18 (citing Swope




evidence, but may simply stem from the jury’s desire to be lenient or to execute its own brand of
executive clemency.” Thomas v. State, 352 S.W.3d 95, 101 (Tex. App.—Houston [14th Dist.] 2011,
pet. ref’d); see also Williams v. State, No. 03-11-00598-CR, 2013 WL 6921489, at *6 (Tex.
App.—Austin Dec. 31, 2013, pet. ref’d) (mem. op., not designated for publication) (citing several
cases for same proposition), cert. denied, 135 S. Ct. 103 (2014).

                                                  25
v. State, 723 S.W.2d 216, 223 (Tex. App.—Austin 1986), aff’d on other grounds, 805 S.W.2d 442

(Tex. Crim. App. 1991)). “The reliance need not be the sole, or even controlling, reason why the

victim decided to provide [his consent], but it must be a substantial or material factor in the decision-

making process.” Daugherty, 387 S.W.3d at 659 n.18 (internal citations omitted).

                Deception is defined as, among other things, “(1) creating or confirming by words

or conduct a false impression of law or fact that is likely to affect the judgment of another in the

transaction, and that the actor does not believe to be true or (2) preventing another from acquiring

information likely to affect his judgment in the transaction.” Tex. Penal Code § 31.01(1)(A), (C).

It is clear from the record discussed above that there is sufficient evidence that both Fuelberg and

Demond deceived the PEC. According to Demond’s own testimony, Fuelberg instructed him to

change Clark Thomas’s bills to the PEC so that those reviewing the PEC’s expenses could not

determine that it was indirectly paying Curtis and Price. Therefore, the relevant issue is whether

there is sufficient evidence to establish that the PEC relied on Fuelberg’s or Demond’s deception

before giving its consent.

                It is somewhat difficult to envision how these deceptive acts induced the PEC to

give Fuelberg broad authority to hire outside consultants. A PEC director testified that Fuelberg was

given this broad authority decades before any of the alleged wrongdoing in this case. Furthermore,

there is no allegation that Fuelberg secured this initial grant of authority through any express or

implied promise, factual assertion, or other misrepresentation that is relevant here.8 See Daugherty,


        8
          Even if the PEC’s original grant of authority was based on Fuelberg’s assurance that he
would only use PEC resources for the PEC’s benefit, there was no evidence that Fuelberg did not
intend to honor that assurance at the time.

                                                   26
387 S.W.3d at 658 (noting that deception must occur before victim provided services to prove theft

of services by deception); Swope, 723 S.W.2d at 223 (noting that victim’s consent must result from

reliance on deception). Thus, to prove that Demond was guilty as a party to Fuelberg’s theft by

deception, the State was required to show that the PEC would have potentially reined in or revoked

Fuelberg’s authority to hire outside consultants had the PEC known that its funds were being paid

to Curtis and Price. There is no direct testimony to that effect, and thus the jury would have had to

make some inferences about the PEC board’s potential reaction to the deception.

               In considering Demond’s liability as a principal actor, there is evidence that

his deceptive billing practices induced the PEC to unknowingly reimburse Clark Thomas for

Curtis’s salary and Price’s retainer. See Higginbotham v. State, 356 S.W.3d 584, 589–90 (Tex.

App.—Texarkana 2011, pet. ref’d) (concluding that evidence sufficient to prove theft by deception

where contractor billed customer for expenses that contractor did not incur). As discussed above,

Demond mislabeled Clark Thomas’s bill for Curtis’s salary as legal services even though Curtis

was not a lawyer. Similarly, when Price began his retainer with Clark Thomas, Demond began

adding a $7,000 line-item expense to Clark Thomas’s bill to the PEC to cover both Curtis’s salary

and Price’s retainer. There was testimony that because this block-billing did not identify what the

PEC was paying for, it was impossible for the PEC to discover that these payments were being

made for Curtis and Price. However, there is no direct testimony that if Clark Thomas’s bills had

accurately reflected that payments were being made to Curtis and Price, the PEC would not have

consented to reimburse Clark Thomas for those payments.

               Thus, we must consider whether there is sufficient circumstantial evidence from

which the jury could infer that the PEC’s decision to reimburse Clark Thomas for Curtis’s and

                                                 27
Price’s income was materially affected by Demond’s deceptive billing. See Daugherty, 387 S.W.3d

at 659 n.18. The record need not show that but for Demond’s deception, the PEC would not have

approved these payments. Rather, there must be sufficient evidence that the PEC would have

considered the fact that these payments were going to Curtis and Price to be a “substantial and

material factor” in determining whether the payments should be made. See id.

               The PEC’s assistant general manager testified that he approved several of the $30,000

payments to Clark Thomas that were each used to pay six months of Curtis’s salary. The assistant

manager stated that had he known that Clark Thomas was billing the PEC for Curtis’s salary, he

likely would have reported the matter first to Fuelberg, and then potentially to the PEC board of

directors. Furthermore, the assistant general manager explained that if employees at the PEC had

learned that Curtis was being paid as an outside consultant, “all hell would have broken loose”

because employees might complain that Fuelberg was allowed to hire his relatives while other

employees were not. This, according to the assistant manager, would have created a morale issue

amongst PEC employees which would have become “an important consideration to management.”

               The three current and former PEC directors who testified at trial all stated that

they would like to have known that Curtis and Price were being paid with PEC funds through

Clark Thomas. According to these directors, although Fuelberg had the authority to hire outside

consultants as he saw fit, given the general nepotism policy applicable to PEC employees, Fuelberg

should have informed them of Curtis’s and Price’s status as outside consultants. One former

director, Edwin Smith, stated that he was “pretty hot when he found out” that Fuelberg and Demond

concealed Curtis’s and Pirce’s employment.



                                                28
               Although there was testimony that PEC employees would have reacted negatively to

the revelation that Fuelberg authorized payments to Curtis and Price, there was no testimony that

such morale issues would have prevented any PEC employee from authorizing these payments to

Curtis and Price. Furthermore, although the PEC board members testified that they would like to

have known that the PEC was indirectly paying Curtis’s salary and Price’s retainer, none of the

directors testified that the board would have stepped in and blocked these payments. Similarly, none

of the directors testified that had they known that Curtis and Price were being paid through Clark

Thomas, they would have recommended that the PEC’s nepotism policy be modified to cover

outside consultants. Finally, no witness testified that had either the PEC’s accounting department

or board of directors known about these payments, they would have considered terminating

Fuelberg’s employment or reining in his authority.

               Thus, we conclude that the evidence is insufficient to support a finding that either

Demond’s or Fuelberg’s deception induced the PEC to make payments it otherwise would not have

made. Although it is understandable that the PEC board wished that Demond or Fuelberg had been

more forthcoming, that frustration, standing alone, is not sufficient to prove beyond a reasonable

doubt that their deceptive conduct induced the PEC to pay Clark Thomas for Curtis’s and Price’s

salaries. Because the State indicted Demond for theft by deception, it was limited to that theory of

theft, and was required to prove that some deceptive act induced the PEC’s consent.

               Having failed to offer such proof, we conclude that the evidence is insufficient to

support Demond’s conviction for theft by deception. We therefore reverse and vacate Demond’s

conviction for theft by deception. Having vacated Demond’s conviction for theft, we need not

address Demond’s double-jeopardy complaint.

                                                29
Proceeds of criminal activity

               In his fifth appellate issue, Demond asserts that the “State’s theory of money

laundering is incorrect as a matter of law.” Specifically, Demond argues that even if the evidence

is sufficient to establish that he misapplied the PEC’s funds, that misapplication was not complete

until the money was transferred to Curtis and Price. Therefore, according to Demond, the PEC’s

funds did not become “proceeds of criminal activity” within the meaning of the Penal Code until

after those funds had already been transferred through Clark Thomas, and thus Demond’s alleged

transfer of funds from Clark Thomas to Curtis and Price could not constitute the transfer of proceeds

of criminal activity.

               Relevant here, a person commits money laundering if he knowingly “(1) acquires or

maintains an interest in, conceals, possesses, or transfers . . . the proceeds of criminal activity or

(2) conducts, supervises, or facilitates a transaction involving the proceeds of a criminal activity.”

Tex. Penal Code § 34.02(a)(1)–(2). “Criminal activity” is defined as any offense that is “classified

as a felony under the laws of this state . . . .” Id. § 34.01(1)(A). “Proceeds” are “funds acquired or

derived directly or indirectly from, produced through, realized through, or used in the commission

of . . . an act.” Id. § 34.01(4)(A). The predicate criminal activity alleged in the indictment is

“misapplication of fiduciary property with an aggregate value of $100,000 or more.” See id.

§ 34.02(e)(3) (classifying money laundering as second-degree felony if value of funds laundered

more than $100,000 but less than $200,000). Therefore, the State was required to prove that

Demond either (1) acquired or maintained an interest in, concealed, possessed, or transferred the

proceeds of misapplication of fiduciary property or (2) conducted, supervised, or facilitated a

transaction involving the proceeds of such a misapplication.

                                                 30
               Demond contends, and the State appears to agree, that for purposes of the

money-laundering statute, money does not become proceeds of criminal activity until the underlying

criminal offense is complete. See id. § 34.01. The parties rely on federal cases interpreting the

federal money-laundering statute for this assertion.9 See generally United States v. Harris, 666 F.3d
905, 907–08 (5th Cir. 2012) (discussing cases in which appellate courts held that relevant funds were

not proceeds of criminal activity before they were transferred); see also 18 U.S.C. §§ 1956–57

(defining federal money-laundering offense). We note, however, that although the Texas money-

laundering statute and its federal counterpart contain similar provisions, they are not identical.

Compare 18 U.S.C. §§ 1956–57, with Tex. Penal Code §§ 34.01–.02. Relevant here, the Texas

money-laundering statute defines “criminal activity” as “any offense, including any preparatory

offense,” that is classified as a felony. Tex. Penal Code § 34.01(1) (emphasis added). Furthermore,

the Texas statute defines “proceeds” as “funds acquired or derived directly or indirectly from,

produced through, realized through, or used in the commission of” a criminal activity. Id. § 34.01(4)

(emphasis added). Given that the Texas money-laundering statute broadly defines (1) criminal

activity to include inchoate crimes and (2) proceeds of criminal activity to include indirect gains and

money used to assist in the commission of the criminal activity—neither of which is present in the

federal statute—it is by no means clear that a predicate offense must be complete before it can create

proceeds of criminal activity. However, because the parties do not dispute this issue and we can




       9
          This Court and the court of criminal appeals have also looked to federal cases interpreting
the federal money-laundering statute for guidance in applying Texas law. See, e.g., DeLay v. State,
__ S.W.3d __, 2014 WL 4843917, *8 n.55 (Tex. Crim. App. 2014); DeLay v. State, 410 S.W.3d 902,
914 (Tex. App.—Austin 2013), aff’d, 2014 WL 4843917, at *12.

                                                  31
resolve Demond’s sufficiency complaint on other grounds, we will assume, without deciding, that

the predicate misapplication of fiduciary property needed to be complete before Demond’s alleged

money laundering occurred.

               To prove misapplication of fiduciary property, the State was required to show that

Fuelberg (1) “failed to apply the funds according the terms of the agreement” under which they were

held and (2) the misapplication created a substantial risk of loss to the PEC. See Merryman v. State,

391 S.W.3d 261, 270 (Tex. App.—San Antonio 2012, pet. ref’d). “The actual disposition of the

money is immaterial, and the State is not required to prove how the fiduciary applied the funds ‘if

the State has proved that the fiduciary failed to apply the funds according to the terms of the

agreement.’” Skillern v. State, 355 S.W.3d 262, 268–69 (Tex. App.—Houston [1st Dist.] 2011, pet.

ref’d) (emphasis added) (quoting Little v. State, 699 S.W.2d 316, 318 (Tex. App.—San Antonio

1985, no pet.)); see also Merryman, 391 S.W.3d at 270 (same). Therefore, the State was not required

to prove that the PEC’s funds ultimately were received by Curtis and Price to establish

misapplication, and the jury could have reasonably concluded that the misapplication of fiduciary

property was complete when Fuelberg transferred the funds from the PEC to Clark Thomas. See

Merryman, 391 S.W.3d at 270; Skillern, 355 S.W.3d at 268–69. Similarly, the jury could have

reasonably concluded that the PEC’s funds became proceeds of criminal activity when they were

received by Clark Thomas, that Demond’s subsequent transfer of those funds to Curtis and Price was

a transaction involving the proceeds of criminal activity, and therefore that Demond was guilty of

money laundering. See Tex. Penal Code § 34.02(a)(2).




                                                 32
                This analysis is consistent with federal cases dealing with similar federal statutes.

In United States v. Allen, 76 F.3d 1348, 1352–53 (5th Cir. 1996), a bank executive conspired to hire

his business associates as consultants for the bank, pay the associates substantially more than their

work would justify, and then have the associates “kickback” a portion of their consultant salaries to

the executive. The executive and associates asserted that their misapplication of bank funds was not

complete until the bank executive received his kickback and, therefore, none of the preceding

transfers between the parties could constitute laundering of proceeds from that misapplication.

See id. at 1360; see also 18 U.S.C. §§ 656 (misapplication of bank funds), 1956(a)(1)(B)(i)

(money laundering).

                The Fifth Circuit disagreed, concluding that the “[d]efendants’ contentions fail

because the funds at issue in each of the transactions became proceeds at the moment the money

left the control of [the bank] and was deposited into the account of a consultant . . . .” Allen, 76 F.3d

at 1361 (internal citation omitted). The subsequent transfer from a consultant’s account to another

bank account constituted the transfer of proceeds of the misapplication, and thus money laundering.

Id. To illustrate the point that the misapplication was complete as soon as the bank lost control of

its funds, the court used the following hypothetical:


        Suppose, for example, a consultant and a bank officer agree to an invoice and
        kickback scheme, but the consultant decides to cheat by keeping all the money and
        making no kickback. The two would have perpetrated a fraud against the bank. The
        bank officer in this example participated in the scheme by approving the invoice with
        intent to defraud. The dishonor among thieves is not relevant, certainly not to the bank.


Id.



                                                   33
               Similarly here, Fuelberg committed misapplication of fiduciary property by authorizing

payments to Clark Thomas to pay Curtis’s salary and Price’s retainer when he knew that the PEC

was, at a minimum, overpaying for those services. Had Demond decided to cheat and not pay any

of the PEC’s money to Curtis and Price, either keeping it for himself or leaving it with Clark Thomas,

the PEC’s property still would have been misapplied, Fuelberg would still be guilty of misapplication

of fiduciary property, and Demond would still be guilty as a party to Fuelberg’s conduct.

               Demond asserts that because the indictment alleges that he committed misapplication

of fiduciary property “by making or causing payments to be made to” Curtis and Price, the State

cannot now assert that the misapplication was complete when the PEC’s property was transferred

to Clark Thomas. Although Demond raises this issue as a sufficiency claim, the underlying argument

may be more properly characterized as a material-variance issue similar to the party liability

argument discussed above. See generally Byrd, 336 S.W.3d at 246 (discussing material variance).

“[I]mmaterial variances are to be disregarded in the sufficiency of the evidence.” Id. Therefore, if

the allegation that the misapplication was committed by making payments to Curtis and Price is

immaterial, then the State was not limited to that method of misapplication at trial, and the State

could prove that the misapplication of fiduciary property was complete when the funds were

transferred to Clark Thomas. See id.

               There are three categories of variances: (1) “a variance involving statutory language

that defines the offense,” such as the theft-by-deception allegation discussed above; (2) “a variance

involving a non-statutory allegation that describes an ‘allowable unit of prosecution’ element of an

offense,” such as misidentifying the name of a murder victim; and (3) “other types of variances



                                                 34
involving immaterial non-statutory allegations.” See Johnson v. State, 364 S.W.3d 292, 298–99

(Tex. Crim. App.), cert. denied, 133 S. Ct. 536 (2012). The first category of variances is always

material, and when an indictment alleges a specific statutory manner and means of committing an

offense, then the State must prove that specific manner and means. See, e.g., Geick, 349 S.W.3d at

547–48 (concluding that if indictment alleges theft by deception, State is limited to that theory of

theft). The second category involves non-statutory allegations that are “descriptive of an element

of the offense that defines or helps define the allowable unit of prosecution,” such as the name of the

victim in an assault case or the property that was stolen in a theft case. See Johnson, 364 S.W.3d

at 297. A variance in this second category can be material if it is “significant enough that we could

not conclude whether the State had proved the same” offense alleged in the indictment. Id.; see also

Byrd, 336 S.W.3d at 256–57 (noting that theft of property belonging to store manager would be

completely separate offense than theft of property belonging to store, and thus misidentifying who

owned the property was material variance). The final category involves unnecessarily specific

descriptions of elements of the offense that do not affect the allowable unit of prosecution, such as

alleging that the defendant committed assault by hitting the victim when in fact the defendant

slammed the victim against a wall. See Johnson, 364 S.W.3d at 298 (noting that act that caused the

injury does not define or help define whether offense is separate assault). Variances in this final

category are always immaterial, and therefore do not affect the sufficiency of the evidence. See id.

at 298–99.

               The variance at issue in this case clearly does not fit into the first category because

how a person commits misapplication of fiduciary property does not involve a statutorily defined



                                                  35
manner and means of that offense. Cf. Geick, 349 S.W.3d at 547–48 (discussing how theft statute

defines various ways that victim’s consent can be ineffective). Similarly, the variance in this case

is not descriptive of an element that defines or helps define the allowable unit of prosecution for

misapplication of fiduciary property. See Johnson, 364 S.W.3d at 297. As discussed above, the

actual disposition of fiduciary property is immaterial, “and the State is not required to prove how the

fiduciary applied the funds.” Skillern, 355 S.W.3d at 268–69. Rather, the State is required to show

that the disposition of the property violated the fiduciary agreement under which it was held. Id.

Thus, unlike the identity of the victim, the property allegedly misapplied, or the fiduciary agreement

under which that property was held, the manner in which Demond misapplied the PEC’s property

is not descriptive of an element that helps define the allowable unit of prosecution for misapplication

of fiduciary property, and therefore the variance at issue in this case does not fit within the second

category of variances discussed above. See Johnson, 364 S.W.3d at 297 (noting that in theft

prosecution, victim and property are two elements that affect unit of prosecution).

               Therefore, we conclude that the indictment’s allegation that Demond misapplied

property by causing payments to be made to Curtis and Price is in the third category of

variances—i.e., types of variances involving immaterial non-statutory allegations. See id. Similar

to the manner in which an assailant causes his victim’s bodily injury, the manner in which Demond

misapplied the PEC’s property does not affect the allowable unit of prosecution for this offense, and

thus a variance between the indictment and the evidence adduced at trial on this issue is immaterial.

See id. Therefore, in considering the sufficiency of the evidence to prove when the misapplication

of fiduciary property was complete, neither the State nor the jury was limited to the disposition of



                                                  36
the PEC’s property that was alleged in the indictment.10 See Byrd, 336 S.W.3d at 246 (noting that

immaterial variances do not affect sufficiency of evidence).

               For the reasons stated above, we conclude that the evidence is sufficient to prove

that the misapplication of fiduciary property was complete when Fuelberg authorized PEC

funds to be transferred to Clark Thomas. See Merryman, 391 S.W.3d at 270 (noting that actual

disposition of fiduciary property is immaterial in proof of misapplication of fiduciary property);

Skillern, 355 S.W.3d at 268–69 (same). Although our conclusion is based on Texas precedent, it is

consistent with federal case law. See Allen, 76 F.3d at 1361. Thus, the PEC’s funds became proceeds

of criminal activity when they were transferred to Clark Thomas, and the jury could have reasonably

concluded that Demond’s subsequent transfer of those funds to Curtis and Price constituted money

laundering because it was a transaction involving the proceeds of criminal activity. See Tex. Penal

Code 34.02(a)(2). We overrule Demond’s fifth issue on appeal.


“Stacking” of jail time

               In his sixth appellate issue, Demond asserts that the trial court erred in ordering him

to submit to 500 days in jail as a condition of his community supervision.11 Demond cites to article

42.12, section 12(a) of the Code of Criminal Procedure, which provides that if “a judge having

       10
            Similarly, Demond’s complaint that the jury charge did not assert that he committed
misapplication of fiduciary property by making payments to Clark Thomas is without merit, as the
State was not required to prove how Demond disposed of the PEC’s property, but only that the
property was applied in a manner that violated the fiduciary agreement under which it was held.
Skillern v. State, 355 S.W.3d 262, 268–69 (Tex. App.—Houston [1st Dist.] 2011, pet. ref’d).
       11
           The conditions of community supervision state that Demond must submit to 140 days
confinement for misapplication, 180 for theft, and 180 for money laundering, with the confinements
to be served consecutively.

                                                 37
jurisdiction of a felony case requires as a condition of community supervision that the defendant

submit to a period of confinement in a county jail, the period of confinement may not exceed 180

days.” Demond argues that this provision means that a trial court cannot order a defendant to submit

to more than 180 days confinement for any case, regardless of how many felony convictions arise

out of that case. Therefore, according to Demond, the trial court abused its discretion in ordering

him to submit to separate terms of confinement for each of his felony convictions.

               The court of criminal appeals has specifically rejected this argument, concluding that

article 42.12, section 12(a) authorizes terms of confinement of up to 180 days per felony conviction.

See Kesaria v. State, 189 S.W.3d 279, 279 (Tex. Crim. App. 2006). Demond does not assert that

there has been any intervening change in the statute or case law, but instead claims that the court of

criminal appeals failed to properly analyze the statute. Even if we were to agree with Demond on

this issue, we are bound to conform our opinions to those of the court of criminal appeals. See State

v. DeLay, 208 S.W.3d 603, 607 (Tex. App.—Austin 2006), aff’d sub. nom., State v. Colyandro, 233
S.W.3d 870 (Tex. Crim. App. 2007). Therefore, we overrule Demond’s sixth issue on appeal.

               However, because we have vacated Demond’s conviction for theft by deception,

Demond is no longer on community supervision for that offense. See Kesaria, 189 S.W.3d at 279

(concluding that trial court may order 180-day confinement as condition of community supervision

for each felony conviction). Therefore, we modify the trial court’s order imposing conditions of

community supervision to delete the requirement that Demond submit to 180 days confinement

for theft by deception. See supra n.11. As modified, we affirm the trial court’s conditions of

community supervision.



                                                 38
Disqualification and recusal of Judge Mills

                In his seventh appellate issue, Demond asserts that as a PEC customer, Judge Mills

(1) had a disqualifying pecuniary interest in this case, (2) had a disqualifying personal interest in this

case, and (3) should have been recused because his impartiality might reasonably be questioned.

These identical appellate issues were raised and fully addressed in this Court’s two prior opinions

concerning Fuelberg’s appeal. See Fuelberg v. State, 410 S.W.3d 498, 502–507 (Tex. App.—Austin

2013, no pet.) (concluding Judge Mills did not have disqualifying pecuniary interest in this case);

Fuelberg v. State, __ S.W.3d __, No. 03-11-00317-CR, 2014 WL 3558761, *3–8 (Tex. App.—Austin

July 16, 2014, no pet. h.) (concluding Judge Mills not otherwise disqualified or required to be recused).

We will not repeat that analysis here.

                In this appeal, Demond adopted Fuelberg’s appellate brief with regard to Judge

Mills’s recusal and disqualification in its entirety. For the reasons stated in our previous opinions,

we conclude that Judge Mills was not disqualified and the assigned judge did not abuse his discretion

in concluding that Judge Mills should not be recused. Therefore, we overrule Demond’s seventh

issue on appeal.


Removal of seated juror

                In his eighth and final appellate issue, Demond asserts that the trial court abused

its discretion by removing a juror as disabled when the juror complained of a bladder infection.

Specifically, Demond asserts that the infection was only temporary and the juror stated that she

might be able to return the following day. This temporary illness, according to Demond, is not the

type of illness that would make a juror “disabled from sitting” for purposes of article 36.29 of the

                                                   39
Code of Criminal Procedure. Therefore, according to Demond, the trial court abused its discretion

in concluding that the juror was disabled.

               If a juror, “as determined by the judge, becomes disabled from sitting,” the judge may

remove the juror and allow the trial to proceed with fewer than twelve jurors. Tex. Code Crim. Proc.

art. 36.29(a). “Disabled, as used [in article 36.29], means any condition that inhibits the juror from

fully and fairly performing the functions of a juror.” Griffin v. State, 486 S.W.2d 948, 951 (Tex.

Crim. App. 1972). Such a condition can include “physical illness, mental condition, or emotional

state which hinders one’s ability to perform one’s duties as a juror.” Landrum v. State, 788 S.W.2d
577, 579 (Tex. Crim. App. 1990) (internal citations omitted); see also Granados v. State, 85 S.W.3d
217, 235 (Tex. Crim. App. 2002) (noting that juror’s bias against defendant can make juror disabled

if bias prevents juror from following court’s instruction). “The determination as to whether a juror

is disabled is within the discretion of the trial court.” Brooks v. State, 990 S.W.2d 278, 286 (Tex.

Crim. App. 1999). Therefore, we will only reverse the trial court’s ruling if it is outside the zone of

reasonable disagreement. See id.

               Midway through the second day of trial, an empaneled juror notified the court that

she was ill with what was “[p]robably some kind of bladder infection” that was causing her significant

pain. The juror stated that she generally took “AZO” when this type of pain begins and that

medication “is supposed to clear up a minor infection,” meaning she could likely return to court the

following day. However, the juror did not know if this was a minor infection and was not certain

that she would be better the next day. Based on the juror’s statements, the trial court found that the

juror was “physically incapable of proceeding because of her pain” and, over Demond’s objections,

dismissed the juror as disabled.

                                                  40
                Demond asserts that because the juror believed she could return to court the following

day, the trial would likely only have been delayed for half of a day. This type of temporary illness,

according to Demond, does not constitute the type of illness that would justify finding a juror

disabled. This Court, however, along with several of our sister courts of appeals, has rejected the

argument that a temporary illness does not constitute a disability. See Moore v. State, 82 S.W.3d 399,

406–07 (Tex. App.—Austin 2002, pet. ref’d) (concluding trial court did not abuse discretion by

dismissing juror with temporary gastrointestinal issues), overruled on other grounds by Taylor v.

State, 268 S.W.571, 588 (Tex. Crim. App. 2008); see also Romero v. State, 396 S.W.3d 136, 143–44

(Tex. App.—Houston [14th Dist.] 2013, pet. ref’d) (citing several appellate court decisions rejecting

argument that temporary illness does not constitute disability). In Moore, we concluded that a trial

court did not abuse its discretion in finding a juror was disabled based on the juror’s “severe

gastrointestinal ailment” because “although a stomach ailment is only temporary, it remains within

the trial court’s discretion to determine whether this juror” could no longer perform his functions.
82 S.W.3d at 407.

                Demond does not cite to any cases in which an appellate court has concluded that

a trial court abused its discretion by finding a juror to be disabled based on a temporary illness.

Therefore, we adhere to our ruling in Moore and conclude that it is within the trial court’s discretion

to determine whether a temporary illness disables a juror. See id. Given that the juror in this case

stated that her bladder infection caused her so much pain that she could not focus on the trial and that

the juror was not certain that she would be able to return to court the next day, the trial court could

have reasonably concluded that the juror’s illness prevented her from performing her function as a



                                                  41
juror. Therefore, we cannot conclude that the trial court abused its discretion in finding that the juror

was disabled. We overrule Demond’s eighth issue on appeal.


                                           CONCLUSION

                Having concluded that the evidence is insufficient to support Demond’s conviction

for theft by deception, we reverse and vacate the trial court’s judgment of conviction for that offense.

Similarly, we modify Demond’s conditions of community supervision to delete the requirement that

he submit to 180 days’ confinement for theft by deception. Having overruled Demond’s remaining

appellate issues, we affirm the trial court’s judgments of conviction in all other respects.



                                                __________________________________________

                                                Scott K. Field, Justice

Before Chief Justice Jones, Justice Pemberton and Field

Reversed and Vacated in Part; Modified and, as Modified, Affirmed in Part

Filed: November 21, 2014

Publish




                                                   42
TAB B
      TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00553-CR



                                   Walter Demond, Appellant

                                                 v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF BLANCO COUNTY, 424TH JUDICIAL DISTRICT
          NO. CR-1016, HONORABLE DANIEL H. MILLS, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               We abated this appeal and remanded this cause for a new hearing, with instructions to

address whether, under an objective reasonable-person standard, the Honorable Judge Daniel H. Mills

(1) was disqualified as an injured party from hearing this case or (2) should have been recused

because his impartiality might reasonably be questioned. See Demond v. State, No. 03-11-00553-CR,

2013 WL 4822904, at *2 (Tex. App.—Austin Aug. 27, 2013, no pet.). The district court has since

filed a supplemental clerk’s record with an order concluding that Judge Mills was not disqualified

and should not have been recused. This appeal is reinstated.

               We request supplemental briefings from the parties on the limited issue of whether

the district court erred in concluding that Judge Mills should not have been disqualified or recused.
The appellant should file his brief no later than February 6, 2014. The State’s response will be due

within thirty (30) days of the filing of the appellant’s brief.

                It is so ordered this 7th day of January 2014.



Before Chief Justice Jones, Justices Pemberton and Field

Do Not Publish




                                                   2
TAB C
      TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00553-CR



                                  Walter Demond, Appellant

                                                v.

                                 The State of Texas, Appellee


    FROM THE DISTRICT COURT OF BLANCO COUNTY, 424TH JUDICIAL DISTRICT
          NO. CR-1016, HONORABLE DANIEL H. MILLS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               A jury found appellant Walter Demond guilty of misapplication of fiduciary property,

theft, and money laundering. See Tex. Penal Code §§ 31.03, 32.45, 34.02. The jury assessed

punishment at ten years’ imprisonment for each offense, but recommended that the sentences be

suspended and Demond be placed on community supervision. Among his several appellate issues,

Demond asserts that (1) the trial judge, the Honorable Daniel H. Mills, was disqualified from the

case and (2) the assigned judge erred in failing to recuse Judge Mills.1 We will abate and remand

this appeal.

               The factual background of this case is discussed in this Court’s opinion in Fuelberg

v. State, __ S.W.3d __, No. 03-11-003147-CR (Tex. App.—Austin Aug. 27, 2013, no pet. h.), and


       1
         Demond also asserts, among other things, that the evidence is insufficient to support his
convictions, his convictions violate the prohibition against double jeopardy, and the terms of his
community supervision are invalid.
will not be fully repeated here. The State alleged that between November 1996 and March 2007,

Bennie Fuelberg, the general manager of the Pedernales Electric Cooperative (PEC), conspired with

Demond to funnel over $200,000 in PEC funds through Demond’s law firm to Fuelberg’s brother

and the son of a former PEC board member.

               Prior to trial, Fuelberg and Demond filed identical motions to disqualify or,

alternatively, recuse Judge Mills from their respective cases. The motions asserted that as a PEC

member, Judge Mills had a financial interest in the outcome of the trial and was a putative victim

of the alleged offenses. Following a brief discussion with the parties, Judge Mills declined to

voluntarily recuse himself and referred the motions to the presiding judge, who assigned the motions

to the Honorable Bert Richardson. See Tex. R. Civ. P. 18a (prescribing procedure for resolving

motions to disqualify and recuse).2 Judge Richardson conducted a hearing, after which he denied

Fuelberg’s and Demond’s motions. Fuelberg and Demond filed petitions for writ of mandamus,

seeking orders from this Court directing Judge Richardson to reverse his rulings. This Court denied

the mandamus petitions. See In re Demond, No. 03-10-00024-CV, 2010 Tex. App. LEXIS 1256,

at *2–4 (Tex. App.—Austin Feb. 19, 2010, orig. proceeding [leave denied]) (mem. op.).

               In this direct appeal, Demond asserts that Judge Mills was disqualified and should

have been recused because he had a financial interest in this case and is a putative victim of the

offenses alleged. These appellate issues and the arguments made are identical to those raised and

addressed in Fuelberg, __ S.W.3d at __, No. 03-11-00317-CR, issued this date. In that opinion, we


       2
          Although Fuelberg and Demond were tried separately, they filed identical motions to
disqualify and recuse Judge Mills, and Judge Richardson conducted a single hearing for both
Fuelberg’s and Demond’s motions.

                                                 2
concluded that Judge Mills did not have a disqualifying pecuniary interest in Fuelberg’s case.

However, we also concluded that Judge Richardson erred in failing to apply an objective reasonable-

person standard to the issues of whether (1) Judge Mills was disqualified as a “party injured” under

article 30.01 of the Code of Criminal Procedure and (2) Judge Mills should have been recused

because his impartiality might reasonably be questioned. See Whitehead v. State, 273 S.W.3d 285,

286 (Tex. Crim. App. 2008); Ex parte Ellis, 275 S.W.3d 109, 115–17 (Tex. App.—Austin 2008, no

pet.). We do not repeat that discussion here. The record and arguments in this case are identical to

those in Fuelberg with respect to the disqualification and recusal issues.

               For the reasons stated in our opinion in Fuelberg, we overrule Demond’s complaint

that Judge Mills was disqualified based on his alleged pecuniary interest in the subject-matter of this

case. We abate this appeal and remand this cause for a new hearing, with instructions to address

whether, under an objective reasonable-person standard, Judge Mills (1) was disqualified as an

interested party, see Whitehead, 273 S.W.3d at 286, or (2) should have been recused because his

impartiality might reasonably be questioned, see Tex. R. Civ. P. 18b(b)(1).3

               The district court shall submit to this Court its findings and conclusions, along with

a transcription of the hearing, in a supplemental clerk’s record and reporter’s record on or before

October 28, 2013. At that time, we may request additional briefing from the parties as necessary.




       3
         Because we are abating this appeal and remanding this case for a new disqualification and
recusal hearing, we need not reach Demond’s remaining appellate issues at this time. See Tex. R.
App. P. 47.1 (requiring appellate courts to hand down opinions that are as brief as possible while
addressing those issues necessary to final disposition of appeal).

                                                  3
                                            __________________________________________

                                            Scott K. Field, Justice

Before Chief Justice Jones, Justices Pemberton, and Field

Abated

Filed: August 27, 2013

Do Not Publish




                                               4